    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 1 of 114


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 DEVERY DAVIS and CLIFTON      §                      CIVIL ACTION NO. 4:20-cv-00724
 HUMPHREY, INDIVIDUALLY AND    §
 ON BEHALF OF ALL OTHERS       §
 SIMILARLY SITUATED,           §
                               §
      Plaintiffs               §
                               §
 v.                            §
                               §
 FIVE OAKS ACHIEVEMENT         §                      COLLECTIVE ACTION
 CENTER, LLC d/b/a FIVE OAKS   §
 ACHIEVEMENT CENTERS;          §
 WHISPERING HILLS ACHIEVEMENT §
 CENTER, LLC d/b/a WHISPERING §
 HILLS ACHIEVEMENT CENTER; and §
 NORTH FORK EDUCATIONAL        §
 CENTER, LLC d/b/a NORTH FORK §
 EDUCATIONAL CENTER

       Defendants.

                   MOTION AND BRIEF FOR SUMMARY JUDGMENT

       Defendants Five Oaks Achievement Center, LLC d/b/a Five Oaks Achievement Centers,

Whispering Hills Achievement Center, LLC d/b/a Whispering Hills Achievement Center, and

North Fork Educational Center, LLC d/b/a North Fork Educational Center move for summary

judgment that Plaintiffs and the consent parties take nothing, and in support of this motion show

as follows:

                                          SUMMARY

       Plaintiffs are former employees in Defendants’ residential treatment centers for abused and

neglected children. Their job duties required them to sleep on site during four-day work shifts.

They were paid for all hours worked outside of their designated sleep times, and for any sleep time

that was interrupted by a call to duty. Plaintiffs allege that Defendants did not meet FLSA


MOTION FOR SUMMARY JUDGMENT – Page 1
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 2 of 114


requirements for providing adequate sleep facilities, and that the deduction of sleep time was not

legally permitted or accurately recorded. They seek back wages and liquidated damages.

       Defendants move for summary judgment that Plaintiffs take nothing. By this motion they

show that Defendants’ sleep facilities met the minimum FLSA requirements, deductions for sleep

time were authorized under the FLSA and applicable regulations, and Plaintiffs were properly paid

for all hours they actually worked including any interruptions in sleep time caused by a call to

duty, which each Plaintiff reported on mandatory reporting forms. Defendants also show that they

implemented their practice of deducting sleep time in reliance on advice of counsel, rendering the

alleged violations not willful and causing the FLSA’s two year statute of limitations to apply and

bar most claims. Finally, Defendants show that they reasonably and in good faith believed that

their pay practices fully complied with the FLSA, so Plaintiffs are not entitled to liquidated

damages in any event.

                                    UNDISPUTED FACTS

       1.      Defendants operate highly regulated residential treatment centers for abused and

neglected children including some with special needs. Patients include “intense” and “intense

psychiatric” minors who may engage in violence against each other as well as sexual abuse. Direct

Care Staff (DCS) employees must be on site and ready to respond instantly. Exhibit 1 (Declaration

of Roxann Voyles) ¶ 3.

       2.      Plaintiffs and the consent parties are former DCS employees. Pursuant to their

Agreements on Hours Worked, Plaintiffs worked 96 hour work shifts, 4 days-on and 4 days-off,

and slept on site during their work shifts between 10 p.m. and 6 a.m., but did not live on site or

sleep on site outside of their 96 hour work shifts. Pursuant to applicable regulations (29 CFR

785.22), and as agreed to in their Agreement on Hours Worked, Defendants deducted up to 8 hours

sleep time per day from DCS employees’ total work hours per shift. On a normal shift, therefore,


MOTION FOR SUMMARY JUDGMENT – Page 2
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 3 of 114


Plaintiffs were paid for 16 hours per day during each work week, 40 hours at regular pay and time

and a half for any hours over 40. Id. at ¶ 4 and Ex. A thereto.

       3.      Defendants provided adequate sleeping accommodations for DCS employees and

employed additional Night Awake employees who were on duty during the designated sleep

periods for DCS employees from 10 p.m. to 6 a.m.. Each DCS employee also acknowledged in

their Agreement on Hours Worked that they were provided with sleeping facilities adequate to get

a reasonable night’s sleep. In November 2016, employees at Five Oaks and North Fork were

provided with tented beds for sleeping in privacy. Each facility has a locked storage area

accessible only to the staff, allowing them to safely store their personal property. There is a Staff-

only bathroom, to which the clients have no access. There is a full kitchen, with food in the

refrigerator and pantry. The homes are heated and air conditioned and are safe. Defendants also

incurred significant expenditures on pest control services to ensure, as best as they could, for a

pest-free environment. Id. at ¶ 5. See also Ex. 2 at Ex. A thereto (Expert Report of Randall G.

O’Neal) pp. 14-16 (hereafter referred to as “O’Neal Report”).

       4.      In accordance with the FLSA and advice of legal counsel, Defendants provided a

designated 8 hour sleeping period, during which plaintiffs were usually able to get an uninterrupted

night’s sleep. Defendant deducted 8 hours of sleep time from DCS employees’ total work hours

for each 24-hour day of their 96-hour work shift. However, if a DCS employee was awakened

during their sleep time to take care of a child or had to cover for a night shift employee during

sleep time, they were required to document such extra work, first by turning in a mandatory

Incident Report and, second, by adding the time to their time sheet or obtaining an Employee Time

Correction Request, and Plaintiffs were paid for all additional working hours they reported. If a

DCS employee did not get 5 hours of uninterrupted time off during their designated sleep period

they were paid for the entire 24-hour period. Plaintiffs were advised of the pay system upon hire


MOTION FOR SUMMARY JUDGMENT – Page 3
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 4 of 114


and agreed to it in written Agreements on Hours Worked. Voyles Decl. ¶ 6 and Ex. A thereto. See

also O’Neal Report pp. 18-24.

       5.      DCS employees like the Plaintiffs are required to turn in Daily Progress Reports

and Incident Reports accounting for the activity, behavior, interaction/intervention with and

comments on each resident including any Incidents occurring during sleep periods. The reports

had to be submitted by DCS employees by 9 a.m. the following day. Employees were also

responsible for the adequacy of their own timesheets, or were required to clock in and out of work

using Five Oaks’ time clocks, and had to sign and affirm that all of their reported hours were true

and correct. Five Oaks started using electronic time clocks in 2016. Any additional work hours

had to be submitted on Employee Time Correction Reports. Voyles Decl. ¶ 7.

       6.      Each plaintiff regularly submitted the mandatory Incident Reports showing the time

of all Incidents with patients, and regularly submitted the mandatory Employee Time Correction

Requests showing any added work hours, and they were paid for all reported hours. Id. at ¶¶ 8-9

and Exhibits B and C thereto; O’Neal Report pp. 20-24.

       7.      Defendants’ business records show that Plaintiffs actually reported any added work

hours during designated sleep times, either due to an Incident Report during sleep times or due to

hours they worked for one of the night shift, all as stated on Employee Time Correction Reports.

Reported Incidents were rare between the hours of 10 p.m. and 6 a.m. The records demonstrate

that Plaintiffs knew how to document, and did document, whenever they had added work hours

during their designated sleep times. Voyles Decl. ¶¶ 9-10.

       8.      Defendants’ business records do not include any evidence that any plaintiff or

consent party suffered a sleep interruption due to a call to duty for which they were not paid. There

is an absence of evidence in the business records that any plaintiff or consent party was not paid

for a sleep interruption resulting from a call to duty or from filling in for a night shift employee.


MOTION FOR SUMMARY JUDGMENT – Page 4
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 5 of 114


See Rule 803(7) Fed. R. Evid. (absence of evidence in a business record). If any plaintiffs’ sleep

time was interrupted by a call to duty which they did not report on these required forms, then

Defendants would have no way of knowing that there had been additional hours worked during

designated sleep times. Id. at ¶ 11.

       9.      On May 14, 2018, the pay structure for DCS employees was revised and the 8-hour

sleep time deduction was eliminated. Thereafter, employees were paid for 24 hours for each day

they were on shift even if they were sleeping. Id. at ¶ 12.

       10.     A qualified expert on FLSA matters inspected Defendants’ sleep facilities and time

recording procedures and found that Defendants provided adequate sleeping facilities for Plaintiffs

which complied with FLSA standards under the relevant regulations and as interpreted by the

Wage and Hour Division of the U.S. Department of Labor. He further found that Defendants had

policies and procedures which would result in the accurate recording of hours worked by Plaintiffs.

And he further found that Defendants met the FLSA requirements for deducting designated sleep

time from the calculation of hours worked. O’Neal Report pp. 2, 3, 12-23.

                           ASSERTED CLAIMS AND DEFENSES

       11.     Plaintiffs assert FLSA overtime claims based on the deduction of their designated

sleep time from their hours worked.          Their claims center on (a) whether their sleep

accommodations met FLSA standards and (b) whether their sleep time was interrupted by calls to

work which were not paid for. None of their claims are supported by documentation. Complaint

(Dkt. 1) ¶¶ 18-23.

       12.     In particular, in their discovery responses the named Plaintiffs describe their

specific complaints as follows:

       INTERROGATORY NO. 2: Please identify with specificity each instance in which
       you allege that any Defendant violated the Fair Labor Standards Act, describing
       each instance in detail.


MOTION FOR SUMMARY JUDGMENT – Page 5
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 6 of 114


       [objection omitted] In addition to the disclosure responses, Plaintiffs and Consent
       Parties respond as follows:

       Devery Davis: I worked a weekly rotation working 4 days on 4 days off. Early on
       I would sleep in my truck because there was no privacy from the residents. Later, I
       brought my own supplies of sheets and folding bed to sleep on. Eventually we got
       beds like tents, but we still had to do paperwork at night sometimes. Also, the
       residents would go to the kitchen in the middle of the night or the restroom, which
       would wake me up. On many occasions, the boys may get into fights, and try to
       escape. We would consistently have to go search for them. My sleep was always
       interrupted.

       Clifton Humphrey: I was employed approximately 6 years, we worked weekly
       rotations as 4 days on and 4 days off. On my shifts, we slept out in the opening on
       the sofa where the residents had unfettered direct access to me and other staff. We
       were interrupted by doors being opened consistently, lights consistently being
       turned on, and boys trying to run away from the facility in the middle of the night.
       We also had to intervene because the one female night staff person could not keep
       up with the boys. Other behavior issues with the residents caused my sleep to be
       interrupted.

Ex. 3 (Plaintiffs and Consent-Parties’ Objections and Answers to Defendant Five Oaks

Achievement Center, LLC’s Interrogatories) at Interrogatory No. 2.

       13.     Defendants deny Plaintiffs’ claims and assert that Defendants’ sleep facilities met

the minimum FLSA requirements, deductions for sleep time were authorized under the FLSA and

applicable regulations, and Plaintiffs were properly paid for all hours they actually worked

including any interruptions in sleep time caused by a call to duty. Defendants also assert that they

implemented their practice of deducting sleep time in reliance on advice of counsel, rendering the

alleged violations not willful and causing the FLSA’s two year statute of limitations to apply and

bar most claims. Finally, Defendants assert that they, reasonably and in good faith, believed that

their pay practices fully complied with the FLSA, so Plaintiffs are not entitled to liquidated

damages in any event.

       14.      Defendants seek summary judgment with regard to the following issues:


   1. Plaintiffs were usually able to enjoy an uninterrupted night’s sleep as defined in the
      regulations.

MOTION FOR SUMMARY JUDGMENT – Page 6
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 7 of 114


   2. Plaintiffs entered into both express and implied agreements to the deduction of
      sleep time.

   3. Defendants provided adequate sleeping facilities to DCS, including Plaintiffs.

   4. Defendants’ payroll and timekeeping system, including forms and policies, was
      adequate to record all hours worked by DCS, and to pay for all hours worked,
      including overtime at time and a half of the employees’ regular rates of pay for
      hours worked in excess of 40 in any workweek, and in fact Plaintiffs were paid for
      all hours worked.

   5. Defendants implemented their practice of deducting sleep time in reliance on advice
      of counsel. Any alleged violations with regard to this practice were consequently
      not willful, and the FLSA’s two-year statute of limitations is applicable.

   6. Defendants reasonably and in good faith believed that their pay practices fully
      complied with the FLSA. Plaintiffs are therefore not entitled to liquidated damages,
      even if back wages are found due.

                              ARGUMENT AND AUTHORITIES

                  Deductions for Sleep Time under the DOL’s Regulations

       15.     There is no dispute among the parties over the requirement that all hours worked

by the Defendants’ Direct Care Staff be recorded and paid for. Where, as here, employees are

on duty for 24 hours or more, the applicable regulation (29 CFR 785.22) allows their employers

to deduct up to 8 hours of sleep time, provided certain conditions are met.

                            Direct Care Staff under 29 CFR 785.22

       16.     The Defendants’ Direct Care Staff are governed by the regulations referenced in 29

CFR 785.22. The complete provisions of 785.22 are as follows:

          (a) General. Where an employee is required to be on duty for 24 hours or more,
       the employer and the employee may agree to exclude bona fide meal periods and a
       bona fide regularly scheduled sleeping period of not more than 8 hours from hours
       worked, provided adequate sleeping facilities are furnished by the employer and
       the employee can usually enjoy an uninterrupted night's sleep. If sleeping period is
       of more than 8 hours, only 8 hours will be credited. Where no expressed or implied
       agreement to the contrary is present, the 8 hours of sleeping time and lunch periods
       constitute hours worked.

       (b) Interruptions of sleep. If the sleeping period is interrupted by a call to duty, the
       interruption must be counted as hours worked. If the period is interrupted to such
       an extent that the employee cannot get a reasonable night's sleep, the entire period
MOTION FOR SUMMARY JUDGMENT – Page 7
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 8 of 114


       must be counted. For enforcement purposes, the Divisions have adopted the rule
       that if the employee cannot get at least 5 hours’ sleep during the scheduled period
       the entire time is working time.

       17.     In this case, the Defendants’ Direct Care Staff are typically on duty for four

consecutive 24-hour shifts, followed by four days off. A typical shift for a Direct Care Staff

member is from 6:00 am one day to 6:00 am the next. The period from 10:00 pm to 6:00 am is a

bona fide regularly scheduled sleeping period of not more than 8 hours. Voyles Decl. ¶ 4.

Plaintiffs do not contest the fact that members of the Defendants’ Direct Care Staff are on duty for

24 hours.

       18.     Under 29 CFR 785.22, there are three separate and discrete conditions under which

employers may deduct sleep time from hours worked for employees on 24-hour duty—the

employees, must usually enjoy an uninterrupted night’s sleep, must agree to such deductions, and

must be provided adequate sleeping facilities.

Issue No. 1: Plaintiffs Usually Enjoyed an Uninterrupted Night’s Sleep

       19.     If an employee on duty for 24 hours or more usually enjoys an uninterrupted night’s

sleep, the employer may deduct sleep time from hours worked. According to the DOL Field

Operations Handbook (“FOH”) Section 31b12(c)(2): “An employee can ‘usually enjoy an

uninterrupted night’s sleep’ if an employer’s interruptions that prevent him or her from getting 5

consecutive, uninterrupted hours of sleep occur less than half the time. Interruptions to an

employee’s 5 consecutive hours of sleep that occur during half or more than half of an employee’s

shifts are too frequent to meet this requirement.” A copy of the FOH is available online at

www.dol.gov/sites/dolgov/files/WHD/legacy/FOH_Ch31.pdf.

       20.     A review of the Defendants’ time and payroll records show that in the vast majority

of workweeks, there were few records of any interruptions during the designated sleeping period

whatsoever, and even fewer instances of interruptions lasting more than three hours (meaning the


MOTION FOR SUMMARY JUDGMENT – Page 8
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 9 of 114


employee in question received less than five hours of uninterrupted sleep). Voyles Decl. ¶¶ 8-11.

See also O’Neal Report pp. 20-24.

       21.     Plaintiffs assert that their sleep was disturbed by various things including residents

going to the kitchen, doors being opened, and lights being turned on by residents. However, both

the regulation and case law make it clear, that only when employees are awakened by a “call to

duty” is the interruption considered to be hours worked:

       As to an employee who is on duty for 24 hours or more or a live-in employee, any
       interruption by a call to duty of what might otherwise be properly excluded
       sleep time must be treated as hours worked. See 29 CFR 785.22(b)

(emphasis added). FOH 31b12(e)(1) Such interruptions would be considered in determining how

many hours of sleep could be deducted, as well as whether sleep time could be deducted at all. It

should be noted that if at some point in his employment Davis slept in his truck as he claimed, this

would defeat the purpose of DCS being on duty 24 hours per day. He would be unable to respond

quickly to any emergencies.

       22.     In the instant case, the Direct Care Staff usually sleep in a living room or common

area. If a Direct Care Staff member is a light sleeper, she may be awakened by various noises in

the night. This, however, is not the sort of interruption that would be considered in determining

how many hours of sleep could be deducted, as well as whether sleep time could be deducted at

all. Such interruptions are not calls to duty, which are clearly the only sort of interruption

contemplated by the regulation. So the claims by Davis and Humphrey that “residents would go

to the kitchen in the middle of the night or the restroom, which would wake me up” and “We were

interrupted by doors being opened consistently, lights consistently being turned on….” do not

describe interruptions by calls to duty; rather, the noises they complain of are not unlike those in

many homes in many communities—see Beaston v. Scotland School for Veterans' Children, 693

F. Supp. 234 (M.D. Pa. 1988), aff'd mem., 869 F.2d 587 (3rd Cir. 1989), discussed further below.


MOTION FOR SUMMARY JUDGMENT – Page 9
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 10 of 114


       23.     The adequacy of sleeping facilities is sometimes conflated with the issue of

interruptions. While these two issues however are conceptually distinct, in practice, they may

overlap. In the case cited below, while court tended to conflate the adequacy of sleep with

interruptions of sleep, the case is of particular importance because it is exactly on point when it

comes to sleep interruptions for reasons other than a call to duty:

       The plaintiffs contend that the sleeping facilities provided by the school are
       inadequate in that they are unable to obtain normal rest during the uncompensated
       periods of sleeping time. Complaints at trial concerned noises from students, the
       heating system, passing trains and security guards. Depending upon the cottage, its
       location on the campus and the sleeping habits of the individual houseparents, the
       intrusiveness of the disturbances varied. Some houseparents didn't hear noises. Of
       the plaintiffs who were disturbed by noises, some testified they would remain
       awake for long periods while others went back to sleep immediately.

       The variations in testimony reveal the personal factors involved in an inquiry into
       the adequacy of sleeping facilities. There is no doubt that the houseparents' sleep is
       temporarily disturbed on occasion. However, upon consideration of all of the
       evidence, the court is unable to conclude that the plaintiffs are furnished
       inadequate sleeping facilities or that they are unable to get normal rest. The noises
       they complain of are not unlike those in many homes in many communities.

Beaston v. Scotland School for Veterans' Children, 693 F. Supp. 234 (M.D. Pa. 1988), aff'd mem.,

869 F.2d 587 (3rd Cir. 1989) (emphasis added).

       24.     In the instant case, it is clear that interruptions by calls to duty are not so frequent,

or so long in duration, as to preclude deductions for sleep time. See e.g., Voyles Decl. ¶ 10; also

O’Neal Report pp. 20-24. The regulation allows such deductions if the employees in question are

able to get at least five hours of sleep. This means that for the sleep time deduction to be disallowed,

Direct Care Staff members would have to be called to duty during the night for more than 3 hours,

cumulatively. The regulations permit a maximum of 8 hours sleep time to be deducted, meaning

a minimum of 5 hours of sleep is required. The difference is 3 hours, meaning that if 3 or fewer

hours of call to duty interruptions occur, the minimum threshold is still met and a sleep deduction

is still permitted. And the 5 hours need not be continuous, as the Fifth Circuit has recognized:


MOTION FOR SUMMARY JUDGMENT – Page 10
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 11 of 114


       …Department of Labor (DOL) regulations allow unpaid sleep periods during duty
       shifts exceeding twenty-four hours so long as adequate facilities are provided and
       the employee can get at least five hours' sleep during the scheduled period. 29
       C.F.R. § 785.22(b) (2005). The DOL has clarified that the five hours of sleep need
       not be five continuous uninterrupted hours of sleep.

Depriest v. River West LP, 187 Fed. Appx. 403 (5th Cir. 2006) (internal citation omitted).

       25.     Thus, if Direct Care Staff members get at least 5 hours of sleep uninterrupted by

calls to duty, then Defendants would be justified in deducting at least 5 hours from the 24 hours

which make up their shifts.

Issue No. 2: Agreement between the Employer and the Employee

       26.     The second condition that employers must meet in order to deduct sleep time from

hours worked for employees on 24-hour duty is when the employer and the employee themselves

enter into an agreement, express or implied, to exclude a bona fide regularly scheduled sleeping

period of not more than 8 hours from hours worked. See e.g., 29 CFR 785.22(b).

       27.     Plaintiffs don’t deny their agreement. In this case, there is an express agreement

called an “Agreement on Hours Worked” between many of the Direct Care Staff members and

Defendants concerning excluded sleep time. Voyles Decl. ¶ 4; O’Neal Report pp. 13-14. It

appears that all Plaintiffs signed such an Agreement.

       28.     The regulations also allow for an “implied agreement.” Where, as here, employees

are aware of the arrangements, agree to be employed, and continue to work and accept pay under

the arrangements, many courts, including various Circuit Courts of Appeal, have found the

requisite implied agreement:

       We agree with the district court both that an agreement to exempt sleep time from
       paid work under the FLSA can be implied, and that the undisputed facts in this case
       compel the conclusion that there was an implied agreement to do so. Although it is
       clear from the record and appellants' pleadings that they became unhappy with the
       policy sometime after beginning their employment with Tobosa, it is equally clear
       that appellants understood and acquiesced to the policy when they were hired.



MOTION FOR SUMMARY JUDGMENT – Page 11
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 12 of 114


See Ariens v. Olin Mathieson Chem. Corp., 382 F.2d 192, 197 (6th Cir. 1967) (holding implied

agreement existed where employees were informed of and acquiesced to working schedules

exempting sleep time and accepted pay checks based on those schedules). Accord, Braziel v.

Tobosa Developmental Servs., 166 F.3d 1061 (10th Cir. 1999)

       29.     Both the Sixth and Tenth Circuit Courts of Appeal have explicitly accepted that

“where employees were informed of and acquiesced to working schedules exempting sleep time

and accepted pay checks based on those schedules” an implied agreement existed. This is precisely

the situation in this case. O’Neal Report pp. 13-14.

       30.     So, whether there was an express agreement signed by Plaintiffs, or an agreement

implied by the circumstances, or both, all of the Plaintiffs agreed to exclude sleep time from hours

worked. There is nothing in the record to suggest that Plaintiffs deny the existence of such express

or implied agreements.

Issue No. 3: Adequacy of Sleeping Facilities

       31.     The Wage and Hour Division has never promulgated any definite standard as to

what constitutes adequate sleeping facilities. See O’Neal Report pp. 16-17. At least part of the

reason for this omission is that such determinations must be made on an individualized basis,

balancing the sleep of employees with the needs of the employer to take into account the realities

and demands of the job – including the need for employees to be on site and to assure that they

remain quickly available for duty.

       32.     As Defendants’ expert has noted, facilities equal to or even worse than those of

Defendants are deemed fully adequate. The only objective issues Plaintiffs have raised with regard

to adequacy of the Defendants’ sleeping facilities in this litigation is that the employees slept on

mattresses on the floor (actually, many Direct Care Staff put their mattresses on furniture or

counters to be off the floor—see O’Neal Report p. 15), and the presence of pests such as insects.


MOTION FOR SUMMARY JUDGMENT – Page 12
      Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 13 of 114


Plaintiffs have pointed to no regulation or opinion letter suggesting that mattresses on the floor are

inadequate in general, nor have they presented any cases in which a court took that position, nor

have Defendants found any such case law or regulatory declaration to that effect. The same is true

with regard to pests. The record demonstrates that Defendants have made substantial efforts and

expenditures to maintain their premises in a pest-free condition. Voyles Decl. ¶5. It is also

noteworthy that in their Interrogatory responses, supra, Davis admits that “[e]ventually we got

beds like tents,” and Humphrey admits that he “slept out in the opening on the sofa….” The “beds

like tents” to which Davis refers were twin beds with tent-like coverings, and they were purchased

on or about November 9, 2016. Id.. This is well before the beginning of the longest possible statute

of limitations. Both the sofa and the tented beds are adequate for sleeping. O’Neal Report pp. 14-

17.

        33.    The most significant fact is that that the vast majority of Direct Care Staff did in

fact sleep. This is really as far as the analysis needs to be taken. O’Neal Report p. 14.

Relationship Between Adequacy of Sleeping Facilities and Need for Employees to Respond

        34.    Nothing in 785.22, or in the opinion letters, or even in the applicable case law,

requires private quarters in a home-like environment as a condition to deducting sleep time from

employees who, like DCS in this case, are on duty for 24 hours or more. Far less is required, and

the adequacy of facilities must be evaluated in terms of the necessity for employees to respond

quickly to calls to duty:

        Further, the question of adequacy must be determined in the context of what FLSA
        and its regulations seek to accomplish. The FLSA regulation at issue is clearly not
        designed to ensure employees are well-rested -- five hours of sleep, even if
        consecutive, does not usually leave a person fully refreshed. Rather, the regulation
        is meant to strike a fair balance between a 24-hour shift employee's desire to be
        compensated for all hours spent on the job, and the employer's desire to avoid
        paying employees for hours spent sleeping. See generally 29 U.S.C. § 202 (setting
        out the policies behind FLSA). The regulation sets forth the “fair balance:” Put
        simply, the employer can avoid paying the employee for no more than 8 hours spent
        actually sleeping, and if the employee doesn't get a total of 5 hours of sleep, the

MOTION FOR SUMMARY JUDGMENT – Page 13
     Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 14 of 114


       employer must pay the employee for all hours worked. Similarly, an assessment
       of the adequacy of the sleeping facilities must strike a fair balance between the
       employee's desire for a quiet and private sleep chamber, and the employer's
       need to take into account the realities and demands of the job -- including the
       need to house employees on site and to assure that they remain quickly
       available for duty. Thus, just as it would be impractical to provide large, private
       bedrooms to flight crews while in the air, it would be unrealistic to shield
       emergency personnel from all station-house interruptions without also risking
       delays in employee response time. "Adequate" sleeping facilities may thus require
       more than a chair in a corner of an office, but may also be less than a home-like
       atmosphere. (emphasis added).

Trocheck v. Pellin Emergency Med. Serv., Inc., 61 F. Supp. 2d 685 (N.D. Ohio 1999).

       35.     There are several very significant points made in Trocheck. First, the Court clearly

states that “‘[a]dequate’ sleeping facilities may thus require more than a chair in a corner of an

office, but may also be less than a home-like atmosphere.” Id.

       36.     Second, the Court reminded us that certain balances must be struck in evaluating

the adequacy of sleeping facilities under section 785.22. These include a “balance between a 24-

hour shift employee’s desire to be compensated for all hours spent on the job, and the employer’s

desire to avoid paying employees for hours spent sleeping” as well as “a fair balance between the

employee’s desire for a quiet and private sleep chamber, and the employer’s need to take into

account the realities and demands of the job – including the need to house employees on site and

to assure that they remain quickly available for duty.” Id.

       37.     Here, the Defendants operate facilities for “intense” and “intense psychiatric”

minor patients. These minors can engage in violence against each other, as well as sexual abuse,

and the Direct Care Staff members must be on site and ready to respond instantly. Voyles Decl. ¶

3.

       38.     Finally, the primary point the Trocheck Court makes quite clear is that “[t]he FLSA

regulation at issue is clearly not designed to ensure employees are well-rested….” The paramount




MOTION FOR SUMMARY JUDGMENT – Page 14
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 15 of 114


concern is to meet the emergency needs of the patients, even while allowing the employees to get

some sleep.

       39.     The U.S. Department of Labor’s Wage and Hour Division has accepted as adequate

sleeping facilities under section 29 CFR 785.22 certain facilities that are very far removed from

private quarters. In one Administrator’s Opinion Letter, for instance, the agency accepted

wilderness camping conditions as adequate sleeping facilities:

       Occasionally, the youth specialists are required to accompany juveniles, who are
       assigned to their facility, on camping expeditions for periods of from 2 to 4 days at
       a time. These camping expeditions, or "trecks," usually involve a trip to a
       wilderness area in a National or State park where a temporary camp site is
       established. These camp sites are in remote or isolated areas, and they provide none
       of the support or recreational facilities which are commonly found in public camp
       sites in these same parks. Although “trecks” are normally scheduled to take place
       once or twice a month, the same youth specialists are not always assigned to
       participate in them.

       In your letter, you state that the youth specialists "have custodial care for the
       assigned juveniles for the entire period of the “treck” and that the youth specialists
       "may sleep in tents . . . at the camp sites." You wish to know if this time spent
       sleeping may be excluded, for the purpose of applying FLSA, from the total hours
       worked by the youth specialists during the “treck.”

1987 DOLWH LEXIS 60, February 20, 1987

       40.     In the referenced situation, employees were sleeping in tents, in remote or isolated

wilderness areas, with “none of the support or recreational facilities which are commonly found in

public camp sites in these same parks.” And yet the Administrator allowed for sleep time

deductions under 785.22. As the agency stated: “In this regard, the provisions of section 785.22

of the regulations are specifically applicable to the circumstances involving the youth specialists

on ‘trecks’ as described in your inquiry.” Id.

       41.     Surely sleeping facilities on mattresses in a home with air conditioning and heating

and bathrooms, refrigerators and TV’s, are at least as adequate for sleeping as tents in undeveloped

wilderness areas.


MOTION FOR SUMMARY JUDGMENT – Page 15
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 16 of 114


       42.     Indeed, one court has taken this Opinion Letter as the basis for deciding that

employees who sleep in bunkhouses and even those who sleep in tipis have still been provided

adequate sleeping facilities for purposes of 29 CFR 785.22:

       VisionQuest is a company which provides rehabilitation services for youthful
       offenders throughout the United States. Plaintiff was hired in May 1994 as a
       "Tipiforeman" at one of VisionQuest's facilities. He was terminated for misconduct
       in November, 1994.

       VisionQuest hires "Tipiforemen" and "Tipiparents" for four types of programs: the
       Medicine Morse Lodge Impact Camp at which Plaintiff was employed, which
       employs both tipis and trailers or "bunkhouses" as sleeping facilities; OceanQuest,
       which is usually conducted aboard one of two 130-foot sail boats; Rough Riders
       Wagon Train, which is a mobile camp employing trailers and tipis for sleeping
       facilities; and the South Mountain Lodge Impact Camps, both of which employ
       trailers and tipis for sleeping facilities. The sleeping facilities differ somewhat from
       time to time and program to program.
                                            *       *       *
       The Department of Labor has issued an opinion letter reviewing a similar program
       at which "youth specialists" took youth offenders on two-to-four day camping trips
       and slept in tents at the camp sites. DOL Opinion Letter (February 20, 1987)
       (VisionQuest's Opposition to Plaintiff's Motion to Compel, at Exhibit A). The
       opinion letter finds the exclusion of sleep-time appropriate under those
       circumstances even when the "youth specialists" are occasionally awakened during
       the night to handle situations which arise, so long as the time spent handling those
       situations is counted as hours worked. If the employee is unable to get at least five
       (5) hours of sleep in a given night, the entire twenty-four hour period must be -
       counted as hours worked.

       VisionQuest's sleep-time policy is identical in all material respects to the one
       approved in the DOL opinion letter. This policy does not appear to be in violation
       of the FLSA. Plaintiff falls to allege in his Complaint that he, or the proposed
       members of his class of "similarly situated" "counselors" were not furnished with
       adequate sleeping facilities or were not able to generally get eight hours of
       uninterrupted sleep. Rather, he alleges that he was not provided with "personal
       quarters" for sleeping. [*14] Complaint, at 14. We see no requirement in the FLSA
       that VisionQuest furnish personal quarters under the facts alleged.

Spellman v. VisionQuest National, Ltd., 1998 U.S. Dist. LEXIS 4298, *4-6 (W.D. Pa., February

13, 1998). Again, if a tipi in the wilderness is an adequate sleeping facility, so is a mattress in a

comfortable home.




MOTION FOR SUMMARY JUDGMENT – Page 16
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 17 of 114


       43.     In addition to sleeping areas in alcoves in the common areas of the facilities, each

facility has a locked storage area accessible only to the staff, allowing them to safely store their

personal property. There is a Staff-only bathroom, to which the clients have no access. There is a

full kitchen, with food in the refrigerator and pantry. The homes are heated and air conditioned

and are safe. Voyles Decl. ¶ 5; O’Neal Report pp. 15-16.

Issue No. 4: Alleged Failure by Direct Care Staff to Record Interruptions

       44.     One of the allegations by the Plaintiffs is that employees who were interrupted

during their eight-hour sleep time period did not record these interruptions, and so were not paid

for all hours worked.      Defendants clearly instructed their Direct Care Staff to record all

interruptions for calls to duty, to comply not only with FLSA requirements but to comply with

state law as well. The clients residing at Defendants facilities are wards of the state, and the state

requires that the Defendants record any incidents concerning them. Voyles Decl. ¶¶ 3, 7.

       45.     While reaffirming the obligation that employers who know that overtime has been

worked must pay that overtime, as discussed below courts have also held that where employers

did not and could not know of overtime worked by employees, no such obligation exists. Further,

such knowledge on the part of employers is an element of Plaintiffs’ case, one that in this case has

not been met. In any event, it is not an affirmative defense on the part of the employer.

       46.     An employee is "employed" for purposes of the FLSA during alleged overtime

hours if an employer has actual or constructive knowledge that the employee was working. Newton

v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995) (citing Davis v. Food Lion, 792 F.2d 1274,

1276 (4th Cir. 1986)). Indeed, the Fifth Circuit has been clear that “[a]n employer who is armed

with [knowledge that an employee is working overtime] cannot stand idly by and allow an

employee to perform overtime work without proper compensation.” Id. (internal quotation marks

omitted) (quoting Forrester v. Roth's I.G.A. Foodliner, Inc., 646 F.2d 413, 414 (9th Cir. 1981)).


MOTION FOR SUMMARY JUDGMENT – Page 17
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 18 of 114


       47.     If, however, “the employee fails to notify the employer or deliberately prevents the

employer from acquiring knowledge of the overtime work, the employer's failure to pay for the

overtime hours is not a violation of § 207.” Id. at 748 (internal quotation marks omitted) (quoting

Forrester, 646 F.2d at 414). Green v. Digco Util. Constr., LP, No. 4:12-cv-2942, 2013 U.S. Dist.

LEXIS 168962, at *7 (S.D. Tex. Nov. 27, 2013). See also:

       The dispute before us simply concerns whether, as a procedural matter, proof of an
       employer's knowledge is an element of the plaintiff/employee's case or whether
       lack of knowledge is an affirmative defense to be raised and proved by the
       employer. Upon review of the Act and the applicable case law, we find that the
       district court correctly required Davis to prove Food Lion's actual or constructive
       knowledge of his overtime work as an element of his case.

                                           *       *     *
       Finally, the district court found that the company policy against off-the-clock work
       was fully enforced by Food Lion. As a consequence, the court noted that to accept
       Davis' theory of the case would mean that Food Lion should have anticipated that
       employees would routinely falsify their time records in violation of established
       company policy.

Davis v. Food Lion, 792 F.2d 1274, 1278 (4th Cir. 1986).

       48.     Further, there is no evidence whatsoever that interruptions were not recorded, as

Plaintiffs allege. Roxann Voyles, Bookkeeper/Account Manager, examined every incident report

completed by Plaintiffs in the three-year period prior to the filing of the original complaint.

Incident reports are reports required to be filed by the employers’ policies, and by state law,

whenever there is an incident involving a resident, such as an attempt to run away. DCS are also

instructed to adjust their time sheets accordingly whenever there was such an incident during their

sleep time. Ms. Voyles then reviewed the time sheets which corresponded to the incident reports.

There was not a single instance in which any of the Plaintiffs filled out an incident report but did

not record the time spent dealing with the incident, and/or were not paid for the time. Voyles Decl.

¶¶ 8, 10-11. The allegations of Davis and Humphrey in their Interrogatory Responses that they

were interrupted by fights between residents or attempts by residents might be true, but if they


MOTION FOR SUMMARY JUDGMENT – Page 18
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 19 of 114


followed policy, such interruptions would have been documented by an Incident Report, and if the

incidents had occurred during their sleeping periods, they would have filled out a form to report

the time expended on the incident and been paid for the time.

         49.   The requirements of the Defendants that their Direct Care Staff members record

their time, and the absence of any evidence whatsoever that the Defendants knew that Direct Care

Staff were allegedly working but failing to record their time, conclusively disposes of this

allegation.

Issue No. 5: Any Purported Violations Were Not Willful

         50.   Plaintiffs challenge the Defendants’ practice of deducting designated sleep time

from the total of compensable hours of work for those of Defendants’ employees who are on duty

for twenty-four (24) hours or more. Plaintiffs claim that Defendants had not met the necessary

conditions for making such deductions. Without in any way conceding that Defendants were

wrong in making sleep time deductions, they did so following advice of counsel. Ex. 4 (Declaration

of Randall Bryant) ¶ 6. This precludes any finding that Defendants’ conduct was willful.

         51.   The FLSA authorizes employees to bring actions to recover unpaid minimum

wages and/or overtime payments due. The statute of limitations for such actions was added to the

FLSA in 1947 by the Portal to Portal Act, 29 U.S.C. 255(a). In general, the statute of limitations

is two years back from the date the lawsuit was filed, and/or when Consents to be Plaintiff are

filed. If the Court finds any violations were willful, the statute of limitations is extended to three

years.

         52.   Plaintiff’s Original Complaint was filed on February 28, 2020, and Consents to be

Plaintiff for Davis and Humphrey were filed with it. Consents to be Plaintiff were filed by

Marchiniak and Randolph on March 4, 2020. Consents for Leung-Lo Hing and Robinson were

filed on March 25, 2020. The dates of termination of these Plaintiffs are:


MOTION FOR SUMMARY JUDGMENT – Page 19
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 20 of 114


               Davis:                 September, 2018

               Humphrey:              August, 2018

               Marchiniak:            July, 2017

               Randolph:              May, 2017

               Leung-Lo Hing:         August, 2017

               Robinson:              December, 2017

Complaint ¶¶ 5-6 (Davis and Humphrey); Notices of Consent (Marchiniak, Randolph, Leung-Lo

Hing and Robinson).

       53.     The practice of which Plaintiffs complain, the deduction of up to 8 hours of sleep

time from duty periods of 24 hours or more, was discontinued by Defendants effective May 14,

2018. Voyles Decl. ¶ 12. Accordingly, if the purported violations were not willful, the statute of

limitations for Davis and Humphrey extends back to March 1, 2018. The maximum period of

violations for these employees would thus be from March 1, 2018 to May 14, 2018, when the

practice of which they complain was discontinued, a period of approximately 6 weeks. Under the

non-willful two-year statute of limitations, the other four plaintiffs are barred from any recovery

whatsoever.

Willfulness Under the FLSA

       54.     The standard for holding that a violation of the FLSA is willful was set out by the

Supreme Court in McLaughlin v. Richland Shoe, Inc., 486 U.S. 128, 133 (1988).

Willfulness Before Richland Shoe—Jiffy June Farms

       55.     Before the Richland Shoe case, the willfulness standard recognized and applied by

the U.S. Department of Labor, Wage and Hour Division (“USDOL/WH”) was referred to as the

“in the picture” standard. This standard was derived from a Fifth Circuit case, Coleman v. Jiffy




MOTION FOR SUMMARY JUDGMENT – Page 20
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 21 of 114


June Farms, 458 F.2d 1139 (5th Cir. 1972). In Richland Shoe, the Supreme Court identified and

described the “in the picture” standard:

       The Fifth Circuit has held that an action is willful when 'there is substantial
       evidence in the record to support a finding that the employer knew or suspected
       that his actions might violate the FLSA. Stated most simply, we think the test
       should be: Did the employer know the FLSA was in the picture?' Coleman v. Jiffy
       June Farms, Inc., 458 F.2d 1139, 1142 (5th Cir.)[cert. denied, 409 U.S. 948
       (1972)]

       This standard requires nothing more than that the employer has an awareness of
       the possible application of the FLSA. Id.; Castillo v. Givens, 704 F.2d 181, 193
       (5th Cir. 1983)[cert denied, 486 U.S. 850 (1983)] 'An employer acts willfully and
       subjects himself to the three year liability if he knows, or has reason to know, that
       his conduct is governed by the FLSA.' Brennan v. Heard, 491 F.2d 1, 3 (5th Cir.
       1974) (emphasis in original). See also Donovan v. Sabine Irrigation Co., Inc., 695
       F.2d 190, 196 (5th Cir. 1983)[cert. denied, 463. U.S. 1207 (1983)].

       56.     The problem with the “in the picture” standard, said the Supreme Court in Richland

Shoe, was that it “virtually obliterates any distinction between willful and nonwillful violations.”

Id @ 132-3. Of particular relevance to this case, the Court noted that:


       In addition, the Jiffy June standard would impose a third year of liability even on
       those employers who firmly and reasonably (albeit wrongly) believe that their
       pay practices are lawful, a result that seems counter to the concerns expressed in
       the legislative process during the 89th Congress." Brief for Petitioner 39-40
       (footnote omitted). Id @ 134 (emphasis added)

Willfulness Under Richland Shoe

       57.     So, in place of the Jiffy June “in the picture” standard, the Court adopted the same

willfulness definition it had already adopted for Age Discrimination in Employment cases in Trans

World Airlines, Inc. v. Thurston, 469 U.S. 111 (1985):


       The standard of willfulness that was adopted in Thurston -- that the employer
       either knew or showed reckless disregard for the matter of whether its conduct
       was prohibited by the statute -- is surely a fair reading of the plain language of the
       Act. Id @ 133,




MOTION FOR SUMMARY JUDGMENT – Page 21
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 22 of 114


       58.     The burden of proof regarding willfulness is on the Plaintiffs: “Plaintiffs bear the

burden of establishing a defendant's willfulness. Ikossi-Anastasiou v. Bd. of Supervisors of La.

State Univ., 579 F.3d 546, 552 (5th Cir. 2009).” Dacar v. Saybolt, L.P., 914 F.3d 917, 920 (5th

Cir. 2018).

       59.     Even negligence in determining the application of the Act does not constitute

willfulness:

       For example, an employer that "act[s] without a reasonable basis for believing that
       it was complying with the [FLSA]" is merely negligent, McLaughlin, 486 U.S. at
       134-35, as is an employer that, without prior notice of an alleged violation, fails to
       seek legal advice regarding its payment practices, e.g, Mireles, 899 F.2d at 1416.
       Mohammadi v. Nwabuisi, 605 F. App'x 329, 332 (5th Cir. 2015)

The clear implication of this statement from the Mohammadi court is that an employer who does

seek legal advice is not even negligent.

       60.     Defendants did in fact consult with counsel experienced in FLSA matters, and

relied on his advice in adopting their system of sleep time deductions. Bryant Decl. ¶ 6. Such

reliance, in the absence of evidence to the contrary, precludes a finding of willfulness. See Halferty

v. Pulse Drug Co., Inc., 826 F.2d 2, 3 (5th Cir. 1987) (finding the employer did not act in reckless

disregard because it consulted with its attorney and examined the Department of Labor bulletin

discussing 29 C.F.R. § 785.23 in attempting to determine whether its plan would violate the

FLSA); Beck v. Access E Forms, LP, Civ. A. No. 16-CV-00985, 2018 U.S. Dist. LEXIS 133696,

2018 WL 4537241, at *7 (E.D. Tex. Aug. 8, 2018), adhered to as amended, Civ. A. No. 4:16-CV-

00985, 2019 U.S. Dist. LEXIS 132266, 2019 WL 3717633 (E.D. Tex. Aug. 7, 2019) ("Good faith

and reasonableness, including a putative employer's consultation with an attorney, are defenses to

allegations of willfulness."); Lipnicki v. Meritage Homes Corp., Civ. A. No. 3:10-CV-605, 2014

U.S. Dist. LEXIS 32951, 2014 WL 923524, at *10 (S.D. Tex. Feb. 13, 2014) (finding that failing




MOTION FOR SUMMARY JUDGMENT – Page 22
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 23 of 114


to seek legal advice about its pay practice does not evidence a willful violation of the statute by

the employer).

       61.       Defendants acknowledge that consultation with counsel does not automatically

dispose of any possibility of a willfulness finding:

       Whether a violation is willful is a question of fact reserved for the finder of fact.
       See Ikossi-Anastasiou v. Bd. of Supervisors of La. State Univ., 579 F.3d 546, 553
       (5th Cir. 2009) [*22] ("Because willfulness is a question of fact, summary
       judgment in favor of the employer is inappropriate if the plaintiff has introduced
       evidence sufficient to support a finding of willfulness."); Reich v. Tiller Helicopter
       Servs., Inc., 8 F.3d 1018, 1036 (5th Cir. 1993); Karr v. City of Beaumont, Tex., 950
       F. Supp. 1317, 1325 (E.D. Tex. 1997). Barnard v. Intertek USA Inc., No. H-11-
       2198, 2012 U.S. Dist. LEXIS 127539, at *21-22 (S.D. Tex. Aug. 2, 2012)

In the instant case, however, Plaintiffs have NOT introduced evidence sufficient to support a

finding of willfulness, nor can they, as such evidence does not exist. Accordingly, the Court should

rule that Defendants conduct was not willful, and that therefore the two-year statute should apply.

Issue No. 6: Good Faith Defense Against the Imposition of Liquidated Damages

       62.       Defendants recognize that if back wages are awarded, the general rule is that

liquidated damages equal to the back wages are awarded as well. However, the FLSA, as amended

by the Portal Act of 1947, offers defendants a defense: “if the employer shows to the satisfaction

of the court that the act or omission giving rise to such action was in good faith and that he had

reasonable grounds for believing that his act or omission was not a violation of the Fair Labor

Standards Act of 1938, as amended, the court may, in its sound discretion, award no liquidated

damages or award any amount thereof not to exceed the amount specified in section 216 of such

title.” Defendants believed in good faith that their conduct complied with the Act.

       63.       Here Defendants’ management was familiar with industry practice in Texas with

regard to sleeping facilities. Moreover, Defendants were members of TACFS, the Texas Alliance

of Child and Family Services, and Randall Bryant and other staff regularly attended the Texas

Child Care Administrators Conference put on by the Alliance, at which FLSA compliance was a

MOTION FOR SUMMARY JUDGMENT – Page 23
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 24 of 114


topic on several occasions. In addition, in 2008, Defendants consulted with Brian Farrington on

how to comply with the FLSA. Bryant Decl. ¶¶ 5-6; Voyles Decl. ¶ 2. Accordingly, Defendants

contend that even if back wages are awarded, no liquidated damages would or should be awarded,

and the Court should so rule.

       WHEREFORE, the above premises considered, the Defendants respectfully request that

the court enter an order granting the Defendants’ summary judgment in this case decreeing that

Plaintiffs and the consent parties take nothing, and granting the Defendants such other and further

relief to which they may be entitled both at law and in equity.


                                                  Respectfully submitted,


                                                  By: /s/ Sim Israeloff___________
                                                      BRIAN T. FARRINGTON
                                                      Texas Bar No. 00790667

                                                       SIM ISRAELOFF
                                                       Texas Bar No. 10435380

                                                  COWLES & THOMPSON, P.C.
                                                  901 Main Street, Suite 3900
                                                  Dallas, TX 75202
                                                  (214) 672-2117 (Tel)
                                                  (214) 672-2317 (Fax)
                                                  E-mail: bfarrington@cowlesthompson.com
                                                  E-mail: sisraeloff@cowlesthompson.com

                                                  ATTORNEYS FOR DEFENDANTS




MOTION FOR SUMMARY JUDGMENT – Page 24
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 25 of 114


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel and

parties of record by e mail on this 24th day of May 2021.


                                                    /s/ Sim Israeloff_______




MOTION FOR SUMMARY JUDGMENT – Page 25
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 26 of 114




                      Exhibit 1
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 27 of 114


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DEVERY DAVIS and CLIFTON      §                   CIVIL ACTION NO. 4:20-cv-00724
HUMPHREY, INDIVIDUALLY AND    §
ON BEHALF OF ALL OTHERS       §
SIMILARLY SITUATED,           §
                              §
     Plaintiffs               §
                              §
v.                            §
                              §
FIVE OAKS ACHIEVEMENT         §                   COLLECTIVE ACTION
CENTER, LLC d/b/a FIVE OAKS   §
ACHIEVEMENT CENTERS;          §
WHISPERING HILLS ACHIEVEMENT §
CENTER, LLC d/b/a WHISPERING  §
HILLS ACHIEVEMENT CENTER; and §
NORTH FORK EDUCATIONAL        §
CENTER, LLC d/b/a NORTH FORK  §
EDUCATIONAL CENTER            §
                              §
     Defendants.              §

                            DECLARATION OF ROXANN VOYLES

       Pursuant to 28 U.S.C. § 1746 (Unsworn declarations under penalty of perjury), Roxann

Voyles states as follows:

       1.      I am the Bookkeeper/Account Manager for Defendants Five Oaks Achievement

Center, LLC, Whispering Hills Achievement Center, LLC and North Fork Educational Center,

LLC. I have held this position since April 15, 2003. As part of my job duties I am one of the

records custodians of each company and have personal knowledge of the following facts, which

are true and correct.

       2.      Defendants Licensed Child Care Administrators to include CEO elected to attend

the annual conference held by the Texas Alliance of Child and Family Services to get their




DECLARATION OF ROXANN VOYLES – Page 1
#1602875
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 28 of 114


mandatory 15 hours of Continued Education (CEU). In 2008, Defendants consulted with attorney

Brian Farrington on how to comply with the FLSA

                                 Nature of Defendants’ Business

       3.      Defendants operate highly regulated residential treatment centers for abused and

neglected children including some with special needs. Residents include “intense” and “intense

psychiatric” minors who may engage in violence against each other as well as sexual abuse. Direct

Care Staff (DCS) employees must be on site and ready to respond instantly. Because of the heavily

regulated nature of the business an Agreement of Hours Worked is required from all Direct Care

Staff that included those listed below.

       Work Shifts, Adequate Sleeping Accommodations, and Sleep Time Deductions

       4.      Plaintiffs and the consent parties are former DCS employees. Pursuant to their

Agreements on Hours Worked described below, Plaintiffs worked 96 hour work shifts, 4 days-on

and 4 days-off, and slept on site during their work shifts between 10 p.m. and 6 a.m., but did not

live on site or sleep on site outside of their 96 hour work shifts. Pursuant to applicable regulations

(which I am informed are at 29 CFR 785.22), and as agreed to in their Agreement on Hours

Worked, Defendants deducted up to 8 hours sleep time per day from DCS employees’ total work

hours per shift. On a normal shift, therefore, Plaintiffs were paid for 16 hours per day during each

work week, 40 hours at regular pay and time and a half for any hours over 40.

       5.      Defendants provided adequate sleeping accommodations for DCS employees and

employed additional Night Awake employees who were on duty during the designated sleep

periods for DCS employees from 10 p.m. to 6 a.m.. Each DCS employee also acknowledged in

their Agreement on Hours Worked that they were provided with sleeping facilities adequate to get

a reasonable night’s sleep. In November 2016, employees at Five Oaks and North Fork were

provided with tented beds for sleeping in privacy. Each facility has a locked storage area

DECLARATION OF ROXANN VOYLES – Page 2
#1602875
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 29 of 114


accessible only to the staff, allowing them to safely store their personal property. There is a Staff-

only bathroom, to which the clients have no access. There is a full kitchen, with food in the

refrigerator and pantry. The homes are heated and air conditioned, and are safe. Defendants also

incurred significant expenditures on pest control services to ensure, as best as they could, for a

pest-free environment.

       6.      Defendants typically deducted 8 hours of sleep time from DCS employees’ total

work hours from each 24 hours of their 96 hour work shift. However, if a DCS employee was

awakened during their designated sleep time to take care of a child or had to cover for a night shift

employee during sleep time, they were required to document such extra work, first by turning in a

mandatory Incident Report when child related and second, by adding the time to their time sheet

or using time clock to log on duty, or obtaining an Employee Time Correction Request form when

employee didn’t document on time sheet or log into the time clock, and Plaintiffs were paid for all

additional working hours they reported. If a DCS employee did not get 5 hours of uninterrupted

time off during their designated sleep period they were paid for the entire 24 hour period.

Plaintiffs were advised of the pay system upon hire and agreed to it in written Agreements on

Hours Worked. Attached hereto collectively as Exhibit A are Agreements on Hours Worked

signed by Plaintiffs Davis and Humphrey. Similar agreements were provided to each DCS

employee including the consent plaintiffs.

                             Required Reports and Documentation

       7.      DCS employees like the Plaintiffs are required to turn in Daily Progress Reports

and Incident Reports accounting for the activity, behavior, interaction/intervention with and

comments on each resident including any Incidents occurring during sleep periods. The reports

had to be submitted by DCS employees by 9 a.m. the following day. Employees were also

responsible for the adequacy of their own timesheets and had to sign and affirm that all of their

DECLARATION OF ROXANN VOYLES – Page 3
#1602875
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 30 of 114


reported hours were true and correct. Employees were required to clock in and out of work using

Five Oaks’ time clocks, Five Oaks started using electronic time clocks in 2016. Any missed

additional work hours had to be submitted on Employee Time Correction Reports.

       8.      Each plaintiff regularly submitted the mandatory Incident Reports showing the time

of all Incidents with residents, and regularly submitted the mandatory Employee Time Correction

Requests showing any missed work hours, and they were paid for all reported hours. Samples of

Incident Reports from Plaintiffs Davis and Humphrey are attached hereto collectively as Exhibit

B. Similar reports were turned in by each DCS employee. Samples of Employee Time Correction

Reports from Plaintiffs Davis and Humphrey are attached hereto collectively as Exhibit C. Similar

reports were turned in by other DCS employees.

       9.      All of the Incident Reports and Employee Time Correction Reports for each

Plaintiff and consent party have been produced to the Plaintiffs in discovery. All such records

including Exhibits B and C were made at or near the time by — or from information transmitted

by — someone with knowledge of the event or incident. The records are kept in the course of a

regularly conducted activity of each Defendant’s businesses, and making such records is a regular

practice of each Defendant.

       10.     Defendants’ business records produced to the Plaintiffs including Exhibits B and C

show that Plaintiffs actually reported any missed work hours during designated sleep times, either

due to an Incident Report during sleep times or due to hours they worked for one of the night shift,

all as stated on Employee Time Correction Reports. Reported Incidents were rare between the

hours of 10 p.m. and 6 a.m.. The records demonstrate that Plaintiffs knew how to document, and

did document, whenever they had added work hours during their designated sleep times.




DECLARATION OF ROXANN VOYLES – Page 4
#1602875
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 31 of 114


                         Absence of Evidence in the Business Records
                                 (Rule 803(7), Fed. R. Evid.)

       11.     I reviewed the Incident Reports and Employee Time Correction Requests from each

plaintiff and consent party. Such business records do not include any evidence that any plaintiff

or consent party suffered a sleep interruption due to a call to duty for which they were not paid

when Time Correction Reports were submitted for missed hours. There is an absence of evidence

in the business records that any plaintiff or consent party was not paid for a sleep interruption

resulting from a call to duty or from filling in for a night shift employee when a Time Correction

Report was submitted for missed hours. If their sleep was interrupted by a call to duty which they

did not report on these required forms, then Defendants would have no way of knowing that there

had been additional hours worked during designated sleep times. I am not aware that this ever

occurred.

                           Discontinuance of Sleep Time Deduction

       12.     On May 14, 2018, the pay structure for DCS employees was revised and the 8 hour

sleep time deduction was eliminated. Thereafter, employees were paid for 24 hours for each day

they were on shift even if they were sleeping.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on May

21, 2021.




                                                            /s/ Roxann Voyles




DECLARATION OF ROXANN VOYLES – Page 5
#1602875
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 32 of 114




                      Exhibit A
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 33 of 114




                                                        DEFENDANT 003706
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 34 of 114




                                                        DEFENDANT 003234
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 35 of 114




                      Exhibit B
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 36 of 114




                                                        DEFENDANT 002895
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 37 of 114




                                                        DEFENDANT 002896
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 38 of 114




                                                        DEFENDANT 003445
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 39 of 114




                                                        DEFENDANT 003413
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 40 of 114




                                                        DEFENDANT 003414
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 41 of 114




                      Exhibit C
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 42 of 114




                                                      DEFENDANT 000092
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 43 of 114




                                                       DEFENDANT 000048
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 44 of 114




                                                       DEFENDANT 000049
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 45 of 114




                      Exhibit 2
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 46 of 114


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DEVERY DAVIS and CLIFTON      §                     CIVIL ACTION NO. 4:20-cv-00724
HUMPHREY, INDIVIDUALLY AND    §
ON BEHALF OF ALL OTHERS       §
SIMILARLY SITUATED,           §
                              §
     Plaintiffs               §
                              §
v.                            §
                              §
FIVE OAKS ACHIEVEMENT         §                     COLLECTIVE ACTION
CENTER, LLC d/b/a FIVE OAKS   §
ACHIEVEMENT CENTERS;          §
WHISPERING HILLS ACHIEVEMENT §
CENTER, LLC d/b/a WHISPERING  §
HILLS ACHIEVEMENT CENTER; and §
NORTH FORK EDUCATIONAL        §
CENTER, LLC d/b/a NORTH FORK  §
EDUCATIONAL CENTER            §
                              §
     Defendants.              §

                  DECLARATION OF RANDALL G. (RANDY) O’NEAL

       Pursuant to 28 U.S.C. § 1746 (Unsworn declarations under penalty of perjury), Randall G.

(Randy) O’Neal states as follows:

       1.     My name is Randall G. (Randy) O’Neal. I am a wage and hour consultant and a

former investigator and regional director of enforcement of the Wage and Hour Division of the

United States Department of Labor. During my time at the Department of Labor I personally

conducted more than 1,000 investigations, primarily under the provisions of the Fair Labor

Standards Act (FLSA). I was engaged in this action to visually inspect the 3 separate facilities

operated by Defendants, review relevant documents and testimony, and inform myself sufficiently

to render an opinion with regard to issues relative to Defendants’ compliance with the FLSA. As

such I have personal knowledge of the following facts, which are true and correct.



DECLARATION OF RANDALL G. O’NEAL – Page 1
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 47 of 114


        2.      Attached hereto as Exhibit A is a true and correct copy of my Expert Witness Report

dated May 1, 2021, which contains my observations, findings and opinions relative to the matters

at issue in this case.

        3.      I declare under penalty of perjury that the foregoing is true and correct. Executed

on May 21, 2021.




                                                             /s/ Randall G. O’Neal




DECLARATION OF RANDALL G. O’NEAL – Page 2
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 48 of 114




                      Exhibit A
      Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 49 of 114




           RANDALLG.O’NEAL
                                                  EXPERTWITNESSREPORT
                                                          May1,2021



                        DEVERYDAVISandCLIFTONHUMPHREY,INDIVIDUALLY
                        ANDONBEHALFOFALLOTHERSSIMILARLYSITUATED,
                                             Plaintiffs,
                                                 v.
                             FIVEOAKSACHIEVEMENTCENTER,LLCd/b/a
                           FIVEOAKSACHIEVEMENTCENTER;WHISPERING
                                  HILLSACHIEVEMENTCENTER;and
                           NORTHFORKEDUCATIONALCENTER,LLCd/b/a
                                 NORTHFORKEDUCATIONALCENTER,
Defendants.
                                                  UnitedStatesDistrictCourt
                                                  SouthernDistrictofTexas
                                                        HoustonDivision
                                                CivilActionNo.:4:20ͲcvͲ00724





ExecutiveSummary



Iamawageandhourconsultantwhohasbeeninprivatepracticeforover6years.Priortothat

IworkedfortheWageandHourDivision(WHDortheDivision)oftheUnitedStates

DepartmentofLaborforabout40years.Thefirst15yearsofmyWHDtenurewerespentasan

investigatorwhereIindividuallyconductedmorethan1,000investigations,primarilyunderthe

provisionsoftheFairLaborStandardsAct(FLSAortheAct).Forthefinal20yearsofmycareer




                                                                          1
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 50 of 114




withWHD,IdirectedallenforcementworkintheSouthwestRegion,whichspreadsacrossthe

middleofthecountryfromMontanatoLouisiana.



InthismatterIwasengagedtovisuallyinspectthe3separatefacilitiesoperatedbyDefendants,

reviewrelevantdocumentsandtestimony,andinformmyselfsufficientlytorenderanopinion

withregardto3issuesorquestions,eachrelativetocompliancewiththeFLSA.Theissuesare:



    1) DidDefendantsprovideadequatesleepingfacilitiesforPlaintiffs?

    2) DidDefendantshavepoliciesandprocedureswhichwouldresultintheaccurate

       recordingofhoursworkedbyPlaintiffs?

    3) IfPlaintiffsprovidedamageestimates,doIfindthemtobeproperlycomputed?



Drawingonmybackgroundandexperience,IfoundthesleepingfacilitiesforPlaintiffsineach

ofthe3facilitieswereadequate.Plaintiffswereprovidedwiththeirchoiceofamattress,air

mattress,cot,couchorbeddingmaterialaswellaslinens.Further,Plaintiffscouldsleepina

privateroominsomefacilities,butatminimumcouldsleepinaseparateareaofthefacility

awayfromtheclients’bedroomsandbathroom(s).NightstaffwerepresentduringPlaintiffs’

sleepperiodtohandlealmostallclient/residentissueswhichmightarise,sothatPlaintiffs

couldusuallyenjoyatleast5hoursofuninterruptedsleep.



Withrespecttothesecondissue,IfoundDefendantshadatimeclocksystemwhichPlaintiffs

wereinstructedtoandtrainedtouse.ThetimeclockswereeasilyaccessibletoPlaintiffsand



                                                 2
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 51 of 114




DefendantsprovidedtimecorrectionformsandasimpleprocesssothatshouldPlaintiffsforget

toclockinorout,orexperienceaninterruptionduringtheirsleepperiod,theycouldprovide

Defendantswiththecorrectiveinformation.Plaintiffshadasetworkschedule,a96Ͳhourshift,

witharepeatingsleepperiodfrom10PMto6AMthefollowingday.Incidentswhichcaused

interruptionstoPlaintiffs’setworkscheduleorsleepperiodrequiredPlaintiffscomplete

mandatedreportswhichDefendantsreviewedtoensureallhoursworked,includingthose

resultingfromsleepͲperiodinterruption(s),wereproperlyreportedandcompensated.If

Plaintiffsfailedtocompletetheserequisitereports,theirfailurewouldhaveprevented

Defendantsfromhavinganyknowledgeofanincident,aninterruptionorofanincorrecttime

card.



Finally,asofthedateofthisreport,Iamunawareofanyestimateofallegeddamagesinthis

matter.Consequently,Ihavenothadoccasiontoreviewandopineuponanysuchcalculations

fromPlaintiffs.



Report



I,RandallG.O’Neal,amawageandhourconsultantbasedinGarland,Texas.Bytrainingand

experience,Iamanexpertinwageandhourmatters.Ihavebeenaconsultant,primarily

involvingmattersrelatedtotheFairLaborStandardsActof1938forover6years.Priortothat,

IwasemployedbytheWageandHourDivisionoftheUnitedStatesDepartmentofLabor(DOL)

indifferentcapacitiesforapproximately40years.Iworkedasawageandhourinvestigatorin



                                                3
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 52 of 114




TexasandOklahomaoveraperiodofabout15years,personallyconductingwellover1,000

investigations.MostoftheinvestigationsIconductedregardedtheprovisionsoftheFLSAand

anumberwereofgrouphomesandresidentialcarefacilitiesorothercircumstancesinvolving

employeesworkingshiftsof24hoursormore.


Thefinal25yearsofmyWHDcareerwerespentintheSouthwestRegionalOfficebasedin

Dallas,Texas–oneoffivesuchofficesintheUnitedStates.Duringthe20Ͳyearperiodjustprior

tomyretirementin2015,IservedasDirectorofRegionalOperationsandthenasDirectorof

Enforcementforthe11ͲstateSouthwestRegion.Bothpositionsincorporatedthesupervisionof

allenforcementthroughouttheregion.Myresponsibilitiesinvolvedestablishingenforcement

initiatives,thenprovidingtrainingandoversightrelatedtothoseinitiatives.Includedinthis

workweretrainingandguidancerelatedtohoursworkedprinciplesundertheFLSA.



IncollaborationwithresourcesavailabletomeinournationalofficeinWashingtonD.C.andin

theOfficeoftheRegionalSolicitor,itwasmyresponsibilitytomakedecisionsonbehalfofWHD

inmyregionastotheapplicationoflaw,whethercertainpaypracticesviolatedthelaw,the

grantordenialofclaimedexemptionsandhowWHDwouldacttoadministerandenforcethe

lawsentrustedtoit.Further,IservedontheDivision’sEnforcementPolicyAdvisory

Committee.ThiscommitteemetperiodicallyinWashingtonD.C.,butmoreoftenheldregular

conferencecallstodiscussenforcementmattersofnationalscope.Thisincludedmy

participationindiscussionsanddecisionssurroundingsleeptimeforemployeesworkingshifts

of24hoursofmore.Additionally,IwasperiodicallyassignedtemporarilytotheDivision’s




                                                 4
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 53 of 114




headquartersinWashingtontofunctioninenforcementͲrelatedroles,includingasnational

directorofenforcementstrategyandsupport.



Iselectedandledateamwhichconductedperiodicaccountabilityreviews,orauditsofeach

ofthe12districtofficesintheregion.Thisactivityinvolvedmyreviewofbothrandomlyand

strategicallyselectedclosedinvestigationcasefilestoassesswhetherthelawhadbeen

properlyappliedandwhethertheinvestigatorsandtheirsupervisorshadcorrectlyfollowed

agencyandregionalenforcementpolicy.Ihaveattachedacopyofmycurrentresume,which

containsadditionalinformationaboutmyexperienceandqualifications.





SummaryofPriorExpertTestimony



WhilewithWHD,Itestifiedeitherattrialorindepositionapproximatelyadozentimes.More

recently,asaconsultantandexpertwitness,Ihavetestifiedtwiceattrial,onceinahearingand

Ihavegivendepositiontestimonyasdescribedbelow:



JohnnyL.Meadows,etal,v.LatshawDrillingCompany,LLC,U.S.DistrictCourtfortheNorthern

DistrictofTexas,casenumber3:15ͲcvͲ01173ͲN.InthismatterIgavedepositiontestimonyand

testifiedattrial.






                                                5
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 54 of 114




LutherSanders,IndividuallyandOnBehalfofOthersSimilarlySituatedv.LatshawDrilling

Company,LLC,U.S.DistrictCourtfortheNorthernDistrictofTexas,casenumber3:16ͲcvͲ

010093ͲD.InthismatterIgavedepositiontestimony.



R.AlexanderAcosta,SecretaryofLaborv.FiveOaksAchievementCenter,LLCd/b/aFiveOaks

AchievementCenter,WhisperingHillsAchievementCenter,LLCd/b/aWhisperingHills

AchievementCenterandNorthForkEducationCenter,LLCd/b/aNorthForkEducationalCenter,

U.S.DistrictCourtfortheSouthernDistrictofTexas,casenumber4:16ͲcvͲ3162.InthismatterI

gavedepositiontestimony.



BennieR.Weiser,Jr.,anindividual,andLatrice(Alverson)Weiser,anindividualv.Pathway

Services,Inc.,U.S.DistrictCourtfortheNorthernDistrictofOklahoma,casenumber17ͲcvͲ673.

InthismatterIgavedepositiontestimonyandtestifiedattrial.



TonyEpps,andMatthewSullivan,forthemselvesandonbehalfofallotherssimilarlysituated,

Plaintiffsv.ScaffoldingSolutions,LLC,Defendant,U.S.DistrictCourtfortheEasternDistrictof

Virginia,NorfolkDivision,casenumber2:17ͲcvͲ562.InthismatterItestifiedinahearing.



SeanV.B.Brigida,etal.,Plaintiffsv.RonaldC.Valkd/b/aPlatinumConstruction,etal.,

Defendants,U.S.DistrictCourtfortheNorthernDistrictofTexas,DallasDivision,casenumber

3:18ͲcvͲ01443ͲG.InthismatterIgavedepositiontestimony.





                                                 6
      Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 55 of 114




Assignment



IwasengagedbyattorneysSimIsraeloffandBrianFarringtonofCowles&ThompsonPCto

provideanopiniononthree(3)distinct,butrelatedissuesregulatedbytheprovisionsofthe

FLSAandpertinenttothislawsuit.First,didDefendantsprovideadequatesleepingfacilitiesfor

Plaintiffsworkingshiftsof24hoursormore?Secondly,didtheDefendantshavepoliciesand

proceduresrelatingtotimekeepingwhichwouldproperlyrecordallhoursworked,including

interruptionstosleepandthepermissibledeductionofsleepingtime?Andlastly,should

Plaintiffsputforwardanestimateofdamagesinthislawsuit,istheestimateproperly

calculated?



Iunderstandthatitismyroleasanexperttoprovideopinionsbasedonmybackgroundand

specializedexperience.BecauseofmydecadesworkingforWHDandmyfamiliaritywiththe

regulationsdealingwithhoursworkedundertheAct,Iamabletoanalyzethereported

experiencesofPlaintiffsandthepracticesofDefendantswithregardtothedeductionofcertain

hoursassleepingtimefromthe96ͲhourblockoftimePlaintiffswereattheDefendants’facility.

AsaninvestigatorforWHDIindividuallyconductedatleastadozenFLSAinvestigationswhich

requiredmetomakesuchasleepͲtimedeterminationonbehalfoftheSecretaryofLabor,and

asenforcementdirectorIguidedandsuperviseddozensmoresuchinvestigations.



Toreachmyopinionsasprovidedinthisreport,Ihavefamiliarizedmyselfwiththelegal

principlesintheAct,theapplicableregulationsandtheenforcementpositionstakenbyWHD,



                                                7
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 56 of 114




particularlythoseaddressedintheDivision’sFieldOperationsHandbook(FOH)andexpressed

inopinionlettersissuedbytheagency.



Formyworkonthismatter,Iambeingpaid$215.00perhour,plusexpenses.Ihaveauthored

nopublicationsinthepast10yearsandhaveworkedasawageandhourconsultantformore

thansixyears.Ihavereviewednumerousdocumentsrelatedtotheabovereferencedlitigation

asbrieflydescribedbelow:



ͲCivilActionNo.4:20ͲcvͲ00724(CollectiveAction)

ͲPlaintiffsandConsentͲPartiesObjections&AnswerstoDefendantFiveOaks

AchievementCenter,LLC’sInterrogatories

ͲEmployeeTimecardandTimeSheetforms

ͲEmployeeTimeCorrectionRequestforms

ͲPaidTimeOff(PTO)Requestforms

ͲFiveOaksPersonnelApplicationform

ͲTexasDepartmentofFamily&ProtectiveServicesletter/forms

ͲFiveOaksQuarterlyEvaluationforms

ͲFiveOaksCellPhone/ElectronicDeviceUsageAgreement

ͲEmployeeBenefitEnrollmentform/information

ͲMutualofOmahaenrollmentforms

ͲFiveOaksWrittenWarningform

ͲFiveOaksEmployeeCorrectiveActionReportform



                                                 8
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 57 of 114




ͲFiveOaksChangetoEmployeePayform

ͲPersonnelRecordsOrientationform

ͲNorthForkDailyProgressNote(front)

ͲSummaryofResident’sDay(back)

ͲStaffNoticeRegardingInjury

ͲFiveOaksInjury/IllnessReportform

ͲFiveOaksIncidentReportforms

ͲFiveOaksSartoriform

ͲPhysicalHoldlogform

ͲFiveOaks&WhisperingHillsDailyProgressNoteforms

ͲFiveOaksDailyHouse&SafetyCheckProcedureform

ͲFiveOaksShiftChangeReportform

ͲFiveOaksMaintenanceRequestform

ͲFiveOaksReportTrailform

ͲSummaryofResident’Dayform

ͲBackWageFinancialSystemform

ͲFiveOaksEmployeeQuickReportform

ͲWhisperingHillsBiweeklyTimesheetforms

ͲWhisperingHillsPayrollSummaryforms

ͲEmployeeAuditChecklist

ͲDirectCareStaff(DCS)JobDescription

ͲVariousemailsbetweenFiveOaksstaff



                                                9
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 58 of 114




ͲNewHireforms(government)

ͲCorporateNewHirechecklistform

ͲTexasDFPSBackgroundCheckRequestforms

ͲAbsenceFromDutyRequest/Reportform

ͲReturnToWorkform

ͲJobInjuryforms&claimforms

ͲEmployeeTrainingHistoryform

ͲEmployeeConfidentialityAgreementform

ͲReceiptofEmployeeHandbookform

ͲCertificateofCompletionforms

ͲAnnualEmployeeTrainingforms&SignͲinsheets

ͲMedicationAdministrationCompetencyTestform

ͲMedicationAdministrationDocumentationform

ͲMedicationAdministrationRecordform

ͲFiveOaksEmployeeHandbook

ͲFiveOaksPolicy&ProceduresManual(2018)

ͲNorthForkPolicies&Procedures–EmployeeHandbook(2019)

ͲWhisperingHillsListofFormsrequiredfromDCSperPolicy&Procedures

ͲDCSReportingChartform

ͲNorthForkBiͲweeklytimesheets

ͲAgreementonHoursWorkedform

ͲWhisperingHillsIncidentReportform



                                              10
      Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 59 of 114




ͲWhisperingHillsPostReportform

ͲWhisperingHillsSeriousIncidentReportform

ͲWhisperingHillsIllness&InjuryReportform

ͲWhisperingHillsSartoriContainmentReportform

ͲWhisperingHillsPostContainmentReportform

ͲNightShiftWatchLogReportform

ͲResidentialTreatmentDailyLogform

ͲWhisperingHillsWorkOrderform

ͲIntuitPayrollRecords

ͲTimeLogixDetailedTimeReportforms

ͲPersonnelRecordofOrientation&Training

ͲJobDutiesform(Policy&procedures–2011)

ͲTexasDepartmentofPublicSafetycorrespondence/forms

ͲInsuranceinformation/enrollmentforms

ͲBastropCountyCourtofLawsubpoena(QuintonRobinson)

ͲRecordofIncomingCallsform

ͲForms/notesrelatedtostaff/supervisorconversations/coaching

ͲFairLaborStandardsActof1938

ͲWHDFieldAssistanceBulletinNo.2016Ͳ1

ͲWHDFieldOperationsHandbook(FOH)section31b12

Ͳ29CFR785





                                                 11
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 60 of 114






DeductionFromHoursWorkedforSleepTime



Asreferencedabove,theregulationsregardinghoursworkedundertheFLSAproviderather

specificguidancewithrespecttowhetherallhoursanemployeespendsatworkorattheir

employer’splaceofbusinessmustbecountedandsubsequentlypaid.



Turningtosleeptime,29CFR785.20establishestherulethatsomehoursanemployeespends

sleepingattheiremployer’splaceofbusinessmustbeconsideredcompensablehoursworked

undertheAct.Thenextsection,785.21elaboratesthatiftheemployeeisondutyforlessthan

24hours,thenalltimespentsleepingisconsideredtobecompensabletime.Thisprincipleis

notapplicabletoPlaintiffsinthiscasebecausetheydidnotworkshiftsof24hoursorless.



Tothecontrary,Plaintiffs,whoweredirectcarestaff(DCS)employeesofDefendants,workeda

scheduleof4daysondutyfollowedby4daysoffduty,sotheyclearlywereonͲdutyfor24

hoursormore–theirdutyperiodconsistedofapproximately96continuoushours.Regulatory

guidanceforemployeesondutyfor24hoursormoreisfoundat29CFR785.22.Therelevant

languagesetsforththeframeworktodeterminecompensablehoursworked,includingtime

spentsleeping,whensuchshiftsofsuchlengthareworked.Part(a)setsoutthreegeneral

factorswhichmustbepresentbeforeanemployermayconsiderexcludingsleeptimefrom

hoursworked.Thethree(3)criteriawhichmustbemetare:





                                                12
        Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 61 of 114




        1) Anagreement,eitherexpressorimplied,betweentheemployerandtheemployeethat

           abonafideregularlyscheduledsleepingperiodofnotmorethan8hoursmaybe

           deductedfromhoursworked;

    

    DuringmytenurewithWHDthiswordingallowedfortheagreementtobereducedtowriting,

    butthemostcommonagreementencounteredbyWHDinvestigatorsinthefieldisanimplied

    one.Normally,theindividualhasappliedforemploymentinapositionandhashadit

    explainedtothemthattheywillhaveasleepperiodduringtheir24hours(ormore)ofduty,

    thesleepingarrangementsaredescribedorshowntotheapplicantandtheyareadvisedthat

    theywillnotbepaidfortimespentsleeping(upto8hours).Iftheapplicantthenacceptsthe

    positionunderthedescribedcircumstances,WHDhasconsideredsuchanimpliedagreement

    tobesufficienttomeetthiscriterion.

    

    Inthismatter,Ifoundevidenceofbothanimpliedandexpressedagreementregardingthe

    deductionofsleeptimefromPlaintiffs.ApplicantsforDCSpositionswereinformedaboutthe

    tourofduty(96hours),thesleepingarrangementpossibilities,whichvarieddependingonthe

    preferenceofeachDCSemployeeandthehouseinwhichtheyworked,andthesleeptime

    deduction.Further,Iexaminedadocumentcalledan“AgreementonHoursWorked”which

    puttheaboveexplanationinwritingfortheapplicant/employeetoreview.Ifoundvarious

    versionsofthisdocument,buteachwentbeyondexplainingthesleeptimedeductiontogive

    noticetotheapplicant/employeeofcircumstancesinwhichnosleeptimedeductionwould

    bemade:“Ifthesleepperiodisinterruptedtosuchanextentthattheemployeecannotget



                                                  13
        Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 62 of 114




    ‘areasonablenight’ssleep,’whichmeansatleastfive(5)hoursofsleep,thentheentiresleep

    periodisconsideredworkingtime.”Most,ifnotallPlaintiffs,signedaversionofthis

    agreementcontainingsimilarifnotexactlythissamelanguage.

    

    Giventhepracticeofgivingverbalnoticeandexplanationofthesleeptimedeductionplusthe

    provisionofthewrittennotice,it’smyopinionthatthiscriterionregardingthedeductionof

    sleeptimehasbeenmetbyDefendantswithregardtoPlaintiffs.

    

    

        2) Thatadequatesleepingfacilitiesarefurnishedtotheemployeebytheiremployer;



IworkedforWHDintheadministrationandenforcementoftheFLSAforapproximatelyhalfof

theagency’syearsofexistence.BasedonmyexperiencewiththeDivision,adequatesleeping

facilitieshavebeenhistoricallyviewedasfacilitiesminimallynecessaryforsleep.Thatis,WHD

initsenforcementactivitiesdeterminedwhetherthefacilitiesfurnishedaresuchthatan

employeemaybeabletosleepwithinthatsetting.InmostinstancesWHDfindstheemployee

hasbeenprovidedacouchtosleepon,orarecliningchair,oraninflatableairmattress,a

standardmattress,arollawaybed,acotorbeddingmaterialtomakeasleepingpalletonthe

floororanelevatedflatsurface.Iftheemployeeisabletoorhasbeenabletosleepunder

thesearrangements,thenthesleepingfacilitieshavebeendeemedadequateforpurposesof

investigationsconductedbyWHD.WhenIvisitedthefacilitiesrelevanttothislitigation,Isaw

evidencethatDCSemployedtherewereprovidedwitheachtypeofsleepingarrangement



                                                   14
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 63 of 114




notedabove,withtheexceptionofarecliningchair.IlearnedthatDCSsometimespushedtwo

largechairstogetherinoppositefashiontoformaflat,cushionedsleepingsupportwhichwas

offthefloorandmobile,beingabletobemovedtotheareaoftheemployee’schoice.Exhibit

1tothisreportisapictureofthedescribedchairsassituatedinlargeroomsusedbysomeDCS

forsleeping.Exhibits2and3tothisreportarepicturesofmattressesandfoldingbedsutilized

byDCS,andExhibit4isapictureofsomeofthepersonallockerswheresomeDCSstoredtheir

linens.



Certainly,WHDhasgivenconsiderationtootherfactorssuchasproximityofabathroom,the

lighting(ordarkness)ofthesleepingarea,thenoise(orquietness)presentinthesleepingarea,

etc.,becausethesefactorsaffecttheemployee’sabilitytosleep.But,attheendofthedayifit

wasdeterminedthatmostemployeesareabletosleepintheenvironmentprovidedbythe

employer,thenitmettheadequacystandardinthissectionoftheregulations.Thisis

especiallytruewhenthetotalityofthesleepingfacilitiesiswidenedtotakeinproximityof

kitchenanddiningspace,availabilityoffoodanddrink,areasforrelaxationandTVviewingand

otheramenities,suchasbathroomaccess.Eachoftheseconditionswereabundantlymet

accordingtomyrecentvisualexaminationofthesleepingfacilitiesatFiveOaks,Whispering

HillsandNorthFork,justastheywereduringmysitevisitsin2018.



InmyroledirectingenforcementactivitiesforWHD,Ifounditimportanttobemindfulin

interpretingtheword“adequate”insection785.22oftheregulations,thatinthesection

following,thatis29CFR785.23,amuchdifferentandmoreemployeeͲbeneficialstandardhas



                                                15
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 64 of 114




beensetbyWHDforemployeeswhoresideontheiremployer’spremisesorarethereforan

extendedperiodoftime.So,forexample,anemployeewhoresidesattheirworksitefor5

nightsaweek,mustbeprovidedwithprivatequartersinahomelikeenvironment,ratherthan

justadequatesleepingfacilities.ItisobviousthatifWHDsodesired,itcouldengageinaruleͲ

makingprocesstochangethe“adequatesleepingfacilities”requirementat785.22whichis

applicabletoPlaintiffs,toprovidemorecomfortableanddetailedguidelines,oratleastissuea

traditionalopinionletteroranAdministrator’sInterpretationintendedtointerprettheword

“adequate”asbeingsomethingmorethanminimal.



Currently,WHD’sownFieldOperationsHandbook(FOH31b12(c)(1)),whichprovides

enforcementguidancetoWHDinvestigatorsreads,“Whetheranemployerhasprovided

adequatesleepingfacilitiestoanemployeedependsonthefactsandcircumstancesofa

particulararrangement.Ingeneral,anemployermustensurethattheemployeehasaccessto

basicsleepingamenities,suchasabedandlinens,reasonablestandardsofcomfort,andbasic

bathroomandkitchenfacilities.Thedesignatedsleepingareaandotherfacilitiescanbeshared

orprivate.”Defendantsprovidedmattresses,linensandpillowstoDCSuponrequest,although

somestaffunderstandablypreferredtobringtheirownlinensfromhome.WhileIfoundsome

DCSworksitestoaffordprivateareasforsleeping,evensomebehindcloseddoors,suchprivacy

isnotrequiredforsleepingfacilitiestobeadequate,asnotedintheFOHsectioncitedabove.

Exhibits2through6(inorder)ofthisreportpictureasleepingarea,mattressesfurnishedby

DefendantstoDCS,privatelockersprovidedtoDCS,bathroomandkitchenareasinhouses

whereDCSsleptandworked–allsuchamenitiesaregivenproperconsiderationbyWHD.



                                                16
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 65 of 114






Theregulationsuseoftheword“adequate”makesthisstandardsubjectiveandIrecallthat

evenexperiencedWHDinvestigatorsmightinterpretitdifferentlyamongthemselves.

Consequently,itwasmypracticetosteerWHDinvestigationsinvolvingsleepͲtimeissuesaway

fromanystanceotherthaninterpreting“adequatesleepingfacilities”tomeananythingother

thanminimalsleepingfacilities,whichIbelievedtobeconsistentwithWHDpolicyandpractice.

Iwasinfluencedbythefactthatemployersarepermittedtoengageinanypaypracticewhich

doesnotclearlyviolatetheAct.Thus,ifWHDassertedaviolationbasedoninadequacyof

sleepingfacilitiestheagencywouldbeobligedtoexplainwhymoredetailedordifferent

guidancehadneverissuedtoassistemployersintheircomplianceefforts.Itismyopinionthat

thiscriterionforthedeductionofsleeptimehasbeenmetbyDefendants.





    3) Theemployeecanusuallyenjoyanuninterruptednight’ssleep



Withregardtowhethertheemployeecanusuallyenjoyanuninterruptednight’ssleep,

“usually”hasinpracticebeendefinedbyWHDasmoreoftenthannot.Inessence,canthe

employeeorthegroupofemployeesperformingsimilarwork,enjoyanuninterruptednight’s

sleepmorethanhalfthenightstheyareonduty?Ifso,thenthiscriterionissatisfied.Itis

noteworthythatthissectionoftheregulationsregarding“General”guidanceprovidesthatfor

enforcementpurposes,“theDivisionshaveadoptedtherulethatiftheemployeecannotgetat

least5hours’sleepduringthescheduledperiodtheentiretimeisworkingtime”,29CFR



                                                  17
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 66 of 114




785.22(b).ThescheduledsleepperiodforPlaintiffswasfrom10PMto6AMthefollowingday,

an8Ͳhourperiod.





InterruptionsinGeneral



Inordertodeductatleast5hoursofsleeptime,the5hoursduringthe10PMto6AMtime

periodshouldbefreefrominterruption.Inmyview,itisveryimportantthattheregulations

define“interruption”insofarastheFLSAisconcerned.Asusedintheseregulations,an

interruptionisonecausedbya“calltoduty”.Whilecalltodutyisnotdefined,inmy

experienceWHDappliedthenormalmeaningofthewordandthatisacalltoperformsome

aspectoftheirjobdutiesortheworkforwhichtheywereemployed.AcalltodutyforDCS

couldcomefromamemberofmanagement,theirsupervisor,acoͲworkerorfromoneofthe

clientsforwhomtheywereresponsible.Thus,aninterruptionwouldnotincludeinsomnia,

restlessness,briefawakeningsduetolightorsound,abaddream,anxiety,reading,playingon

anelectronicdeviceorsomethingsimilarwhichwouldnotrequiretheDCStoariseand/or

performanyworkͲrelatedactivity.Importantly,theworkshiftofoneormoretrainednight

staffcoincidedwithDCS’sleepperiod,sothatminorissueswithclientscouldbehandledby

nightstaffwithnointerruptiontoDCS.Thus,ifDCScouldusuallyget5hoursofsleepduring

the8Ͳhourperioddesignatedforsleepingwithoutinterruptionforacalltoduty,thenWHD

wouldfindthedeductionforsleeptimetobeincompliancewiththeAct.





                                                18
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 67 of 114




Ontheotherhand,anytimeDCSwereinterruptedduringthesleepingperiodforacalltoduty

andthatinterruptionlastedmorethanafewminutes,thenWHDwouldrequirethattime,

possiblyroundedtothenearest15minutes,becountedashoursworkedandpaidforproperly.

WHDconsidersworkofonlyafewminutestobedeminimisandnotcompensable.Ifsuch

interruptionsweresofrequentastopreventDCSfromgettingareasonablenight’ssleep,then

theentire8Ͳhourperiodshouldbecountedasworktime.Onthissubjectoffrequent

interruptions,IfoundthenoticetoDCSprovidedtotheminthe“AgreementonHoursWorked”

tobeconsistentwiththelanguageintheregulationswithregardtointerruptionscausingthe

entiresleepperiodtobecompensable.Tome,thiswasanindicationofDefendant’sintention

tocomplywiththeAct’ssleeptimerequirements.



DuringthecourseofaninvestigationbyWHDregardingthesleeptimeregulations,basedon

myexperience,ifthethree(3)factorsin785.22(a)appearedtobeminimallysatisfied,thefocus

oftheinvestigationshiftedtopart(b)of785.22,whichrequirestheemployeetobepaidfor

callͲtoͲdutyinterruptionsduringthesleepingperiod.Inthevernacularpart(a)seemsfavorable

totheemployer,butpart(b)isclearlyfavorabletotheemployee.Satisfactionofthe

requirementsinpart(a)meanttheemployercoulddeductsleepingtime,butalsohadto

compensateemployeesforinterruptionstothatsleepingperiod.ThetypicalviolationWHD

assertedinthesetypesofinvestigationsresultedfromanemployeehavingtheirsleeptime

interruptedbyacalltodutyforwhichtheyhadnotbeencompensated.Giventhepresenceof

nightstaffatDefendants’facilities,theneedtointerruptDCSduringtheirsleepperiod

appearedunlikely,butitdidoccur.Thematternecessitatingsuchaninterruptionwouldtrigger



                                               19
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 68 of 114




therequirementthatDCScompleteincidentͲrelatedformswhichwouldlinktothecompletion

andsubmissionoftimecorrectionreports.



InterruptionsatDefendant’sEstablishments



DuetothenatureofDefendant’sbusiness,thatisthecare,educationandhousingoftroubled

childrenandyouthwithoversightofStateauthorities,recordkeepingofallsortsisamust.This

wasparticularlytrueofDCS,whohadthemostcontactwithclients/residentsandwere

primarilyresponsibleforthem,atleastduringhoursfrom6AMtoaround8PM.Forexample,

DCScompleteda“DailyProgressReport”whichaccountedforthedaytimeactivity,behavior,

interaction/interventionwithandcommentsoneachclient/resident.Thebackoftheform

providedfora“SummaryofResident’sDay”anda“NightReport”.Sincethislitigationfocuses

onhoursbetween10PMand6AMthefollowingday,Ipaidthosehoursspecialattention.



IfoundDCSarescheduledtogivemedicationtoresidentsat7PMeachday.Practicallyevery

residenttakesmedicationasasleepingaid,soby8PMmost,ifnotallresidentsaresound

asleep.Consequently,DCSareaffordedthetwohoursfrom8PM–10PMtocompletethe

paperworkrequiredofthem.EachDCSisresponsibleforupto5residents,butsometimesit’s

morelike3or4residents.ThescheduledsleepperiodforDCSbeginsat10PMandthat

generallycoincideswiththearrivalofthenightshiftemployeeoremployeesateachhouse.I

noticedthatwhennightshiftstaffwaslatearrivingtherewasatimecorrectionformcompleted

byDCStoclaimhoursworkedafter10PM.



                                               20
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 69 of 114






Simplystated,thenightshiftemployeesarehiredtoandtrainedtohandleminorissueswith

residentsduringtheresidents’sleepperiod.One(ormore)nightstafftakeoverandDCScan

arrangethemselvesonacouch,cot,mattress,arrangementofchairsorpalletandgotosleep

forthenight,until6AMthefollowingdaywhentheygobackonduty.Thenightreportsection

oftheDailyProgressReportappearedtoresultfromacollaborationofDCSandnightstaff–

thisreportwastobesubmittedbyDCSnolaterthan9AMthefollowingday.



GivenallegationsmadebyPlaintiffsinthismatterwithregardtoincidentsatnightcausing

themtobeinterruptedduringtheirsleepperiod,Irevieweddozensofincidentreports

generatedbyPlaintiffs.Actually,IbelieveIreviewedallsuchreportsrelativetothetimeperiod

coveredbythislawsuit.Ifoundthatmany,ifnotalargemajorityofsuchreports,regarded

incidentswhichoccurredoutsidethesleepperiodofDCS.Thatistheincidentreported

happenedbetweenthehoursof6AMand10PM,oftenaroundhygienetimeinthemorningor

evening,atmealtime,duringrecreationtime,TVͲviewingtimeormedicationͲdispensingtime.I

wasstruckbyhowfewreportedincidentsoccurredbetweenthehoursof10PMand6AM.

Indeed,IfoundreportedincidentsthathappenedduringDCSsleeptimeandsuchnightͲtime

incidentsappearedtobesignificantandsometimestimeconsuming.However,Ifollowedthe

papertrailinarepresentativesampletofindsuchincidents/interruptionshadbeenthesubject

ofanEmployeeTimeCorrectionformwhichcausedtheadditionalhourstobecapturedin

Defendants’timerecordsandpaidforcorrectly.





                                                21
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 70 of 114




Duringthecourseofmyworkonthismatter,IspokewithindividualslikeMichaelEckenrode

andDarrylAshfordwhoworkedasDCSformanyyearspriortogettingintomanagement.Ialso

examinedmanyofthevariousformsthatDCSarerequiredtocomplete.Formscovering

incidents,seriousincidents,injury,illness,safety,cleanlinessofthehouse,intervention,

containmentandhoursworked.Thoseconversationshelpedmetounderstandhoweach

housewasmanagedandoperatedduringnightͲtimehours.AlthoughDCSwerenottoleave

theirassignedhouseduringthenight,thestaffingwassuchthattheycouldbecompletely

relievedoftheirdutieswithregardtotheresidentsandusethetimefrom10PMto6AMthe

followingdayfortheirownpurposes,particularlytogetthesleeptheyneeded.



Again,duetothenatureofthisworkwithchildrenandyouth,nightstaffphysicallyposition

themselvesjustoutsidethebedroomsofresidentsandareresponsibleforalmostallduties

relatedtothem.Inotherwords,nightstaffwatchoverresidentsandnoteanyillness,

behavioralissuesorevenrestlessnessduringthenight.Onlybehavioralissuesorillnesswould

requirenightstafftoawakenDCSandwhenthathappenstherearerequisiteformstobe

completed.And,clearlythoseareinterruptionsconsistingofacalltodutyfortheDCS.

Further,DCSisinstructedtocompletean“EmployeeTimeCorrectionRequest”formwhich

permitsthemtoreportanyhoursworkedduetointerruptionstotheirsleepperiod,including

aneventsuchasanattemptedrunawaywhichcouldcausetheentiresleepperiodtobecome

compensableashoursworked.






                                                 22
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 71 of 114




ItisthefactthatcallͲtoͲdutyinterruptionsrequirethecompletionofdocuments/reportsby

DCSandnightstaffthatcausemetobelievesuchinterruptionshavebeenmadeamatterof

record.ItappearstomethatallegationsbyPlaintiffsthatinterruptionstotheirsleepperiod

occurredaretrue.But,equallytrueitappearsthatwhensuchinterruptionsoccurred,DCS

and/ornightstaffwereobligatedbyDefendant’spolicyandproceduresifnotbyStatelaw,to

completedocumentsrelatedtothecauseofsuchinterruptions.Ireviewednumerousrecords

indicatingDCSworkedduringaportionoftheirsleeptime,suchaswhennightstaffarrivedlate

ornotatall,orwhenaresidenthadtobedealtwithregardingabehavioralissue.Ifollowed

thispapertrailtoseethatanEmployeeTimeCorrectionReportwascompleted/submittedand

theDCSemployeewaspaidproperlyforthistimeandthatincludedproperovertimeatatime

andoneͲhalfratewhenDCSworkedover40hoursinaworkweek.Ifoundnoincidentswhere

DCSreportedworkingmorethan40hoursandthoseovertimehourswerenotcompensatedat

therequiredovertimeratecalledforintheFLSA.



Consequently,withrespecttothesecondissuewithinmyassignment–didDefendanthave

policiesandproceduresregardingtimekeepingwhichwouldproperlyrecordallhoursworked

byPlaintiffsincludinginterruptionstosleep–inmyopiniontheanswerisyes.AndIwouldadd

thatbasedondocumentsIexamined,DCSandnightstafffollowedDefendant’spoliciesinthis

regard,completedtherequisiteformsandthatDefendanthaspreservedthem.IfPlaintiffs

failedtocompletetheprescribedincidentͲreportingformsorotherformsindicatingthey

workedduringtheirscheduledsleepperiod,thenIamasuninformedandunknowingwith

regardtomyreviewofsuchmattersasDefendantswouldhavebeenatthetime.



                                                23
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 72 of 114








EstimateofDamages



Thethirdpotentialphaseofmyassignmentregardsmyreviewofandopinionaboutany

estimateofdamagesputforwardbyPlaintiffsinthismatter.AtthetimeofthisreportIhave

notbeenfurnishedwithanysuchestimates,butIreservetherighttorevisemyreportto

includesuchworkandopinionshouldestimatesbereceivedfromcounsel.





Summary



Consistentwithmyassignmentinthisengagement,IhaveconsideredwhetherDefendants

providedadequatesleepingfacilitiesforDCSemployees.Itraveledtoeachofthe3facilities,

FiveOaks,WhisperingHillsandNorthForktopersonallyviewthehousesandthevarying

mannerinwhichtheyarelaidout.Ialsoviewedthefurniture,somemattresses,sleepingtents

(forlackofabetterdescription),bedding,linensandsoforth.IfIwerestillwithWHDmy

opinionwouldbethesameasitisnowasaconsultantͲthesleepingfacilitiesfurnishedinevery

instancewereadequateundertheFLSA.



Additionally,IwouldconcludethatDCSemployeesemployedbyDefendants’experienced

interruptionstotheirbonafidesleepperiods–Defendant’sownrecordsshowthistobetrue.



                                                24
    Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 73 of 114




Notably,theAgreementonHoursWorkedprovidedtoprospectiveDCSemployeesandoften

signedinacknowledgement,putstheissueofdeductionsforsleeptimefrontandcenterforthe

applicant/employee,aswellasarticulatingtheregulatoryrulethattheywillbecompensated

forinterruptions.GiventhisAgreementandrelatedinformationfurnishedintheEmployee

Handbookandintrainingsessions,itseemsalmostimpossibleforDCStonotunderstand

Defendant’spoliciesonsleeptimedeductions.Further,theEmployeeTimeCorrectionReport

formprovidesthevehiclebywhichDCScanreporthoursworkedoutsidetheirnormalschedule,

includinginterruptionsduringsleepperiods.Finally,themyriadreportsDCShadtocomplete

regardingeventswhichinterruptedtheirsleepperiodmakeisdifficulttoseehowhoursworked

duringsleepperiodscouldhavegoneunreportedbytheemployeeandunpaidbyDefendant.I

foundnoevidencethatsuchinstanceshadoccurred,butIamexperiencedenoughto

understandthataftertheiremploymentbyDefendantslongsinceended,aDCScouldallege

theyexperiencedaninterruptionorcalltodutyduringasleepperiodandsimplydidnotfollow

policyandinfactdidnotcompleteanyofthereportsthatwouldhaveputDefendantson

noticethataninterruptionhadoccurred.Morelikely,IbelievePlaintiffsmaynotfully

understandthattheregulationsregardinghoursworkedandthesleepperioddeduction

containaspecificdefinitionofinterruption,thatbeingacalltoduty.



AsnotedaboveIhavenotbeenfurnishedwithanydamagesestimatesfromPlaintiffs.Should

theybereceivedIwouldsupplementthisreporttoopineontheircorrectness.Discovery

continuesinthismatter,soIreservetherighttomakeamendmentsandrevisionstothis

report.TheevidenceIhaveseenandtheinformationIhaveconsideredleadmetotheopinion



                                                 25
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 74 of 114
     Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 75 of 114




                                                      RandallG.(Randy)O’Neal
                                                1410 O Shannon Lane, Garland, TX 75044


                         972.983-3364                                                   rgoneal50@hotmail.com


                                                          Professional Summary



Wage and Hour Consultant                2015 - Present
Garland, Texas

Provide advisory and consulting services related to compliance with the Fair Labor Standards Act (FLSA) including exempt vs non-
exempt determinations, federal prevailing wage requirements under the Davis-Bacon Act and the Service Contract Act, and other federal
statutes. Provide training to client’s managers and employees regarding compliance with federal labor laws and assistance with respect
to investigations by the Wage and Hour Division of the U.S. Department of Labor. Conduct compliance audits to assist clients and counsel
in assessing risk related to current employment practices and formulating steps to effect full compliance. Assist plaintiff and defense
attorneys with respect to opinions and expert testimony. Over 40 years of DOL experience including 20 as head of enforcement in one of
five federal regions.


Regional Director of Enforcement      U.S. Department of Labor 2004-2015 (retirement)
Southwest Regional Office, Dallas, TX Wage and Hour Division (WHD)

Responsible for enforcement of all Acts administered by WHD in an 11-state area, in essence supervising the conduct of the thousands of
investigations carried out by more than 200 wage and hour investigators. Directed management review of enforcement activities,
identified and resolved technical and procedural issues in the 11 district offices and reviewed systemic factors related to program
effectiveness. Served as operational link between WHD and the Regional Solicitor of Labor. Served on the National Enforcement Policy
Advisory Committee and served as Criminal Enforcement Coordinator.



Director of Regional Operations          U.S. Department of Labor    1994-2004
Southwest Regional Office, Dallas, TX    Wage and Hour Division

Performed the same duties and had the same responsibilities regarding enforcement as the director of enforcement position which was
created in 2004. Additionally, supervised all staff in the regional office except those working directly for the regional administrator,
including staff handling the prevailing wage surveys; back wage disbursements, civil monetary penalties, program analysis and all
enforcement related matters. In 2000 was named the Regional Manager of the Year.



Director of Government Contract Enforcement   U.S. Department of Labor 1990-1994
Dallas Regional Office                      Wage and Hour Division

Supervised all enforcement work related to enforcement of the Davis-Bacon Act, the Davis-Bacon Related Acts, the Service Contract Act
and the Contract Work Hours and Safety Standards Act. Also supervised the conduct of all prevailing wage surveys carried out with
regard to the Davis-Bacon Act in a 5-state area until 1994 when the area was expanded to include 11 states.



Wage and Hour Investigator         U.S. Department of Labor      1977-1990
Tulsa District Office              Wage and Hour Division

Dallas District Office                                            1975-1977

Independently conducted a wide range of investigation under all Acts administered and enforced by the WHD. In 1987 received the
Department of Labor Distinguished Career Service Award. Handled numerous complex investigations that were ultimately litigated by
the DOL, specialized in government contract law investigations and was detailed to several Federal installations such as the Johnson
Space Center (NASA) to individually handle extremely sensitive cases. In 1983 named the Federal Employee of the Year by the Tulsa
Federal Executive Association.



                                                              Education

BS in Business Administration
Oklahoma State University - 1972
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 76 of 114




                (;+,%,7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 77 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 78 of 114




                 (;+,%,7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 79 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 80 of 114




                (;+,%,7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 81 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 82 of 114




                (;+,%,7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 83 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 84 of 114




                (;+,%,7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 85 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 86 of 114




                (;+,%,7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 87 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 88 of 114




                      Exhibit 3
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 89 of 114




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DEVERY DAVIS and CLIFTON      §                    CIVIL ACTION NO. 4:20-cv-00724
HUMPHREY, INDIVIDUALLY AND    §
ON BEHALF OF ALL OTHERS       §
SIMILARLY SITUATED,           §
                              §
     Plaintiffs               §
                              §
v.                            §
                              §
FIVE OAKS ACHIEVEMENT         §                    COLLECTIVE ACTION
CENTER, LLC d/b/a FIVE OAKS   §
ACHIEVEMENT CENTERS;          §
WHISPERING HILLS ACHIEVEMENT §
CENTER, LLC d/b/a WHISPERING  §
HILLS ACHIEVEMENT CENTER; and §
NORTH FORK EDUCATIONAL        §
CENTER, LLC d/b/a NORTH FORK  §
EDUCATIONAL CENTER            §
                              §
     Defendants.              §

    PLAINTIFFS AND CONSENT-PARTIES’ OBJECTIONS AND ANSWERS TO
 DEFENDANT FIVE OAKS ACHIEVEMENT CENTER, LLC’S INTERROGATORIES

TO:    DEFENDANTS FIVE OAKS ACHIEVEMENT CENTER, LLC; WHISPERING
       HILLS ACHIEVEMENT CENTER, LLC AND NORTH FORK EDUCATIONAL
       CENTER, LLC, by and through their attorneys of record, Brian T. Farrington
       (bfarrington@cowlesthompson.com)              and          Sim    Israeloff,
       (sisraeloff@cowlesthompson.com), Cowles & Thompson, P.C., 901 Main Street,
       Suite 3900, Dallas, Texas 75202 Telephone No. 214.672.2000

       Plaintiffs and Consent Parties serve the following objections and answers to Defendant

Five Oaks Achievement Center, LLC’s Interrogatories in accordance with Federal Rules of Civil

Procedure.

                                            Respectfully submitted,

                                            WASHINGTON & ASSOCIATES, PLLC




                                          Page 1 of 7
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 90 of 114




                                             By:     /s/   Mickey L. Washington
                                                     MICKEY L. WASHINGTON
                                                     Federal Bar No. 35786
                                                     mw@mickeywashington.com
                                                     KIMBERLY R. BENNETT
                                                     Federal Bar No. 32123
                                                     kbennetttx@earthlink.net
                                                     2019 Wichita Street
                                                     Houston, Texas 77004
                                                     Telephone#713.225.1838
                                                     ATTORNEYS FOR PLAINTIFFS
                                                     AND OTHERS SIMILARLY
                                                     SITUATED

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on Defendants,
by and through their attorneys of record, on March 22, 2021, via email, facsimile, first class mail
and/or certified mail, return receipt requested as follows:

COWLES & THOMPSON, P.C.
Brian T. Farrington
Texas Bar No. 00790667
Sim Israeloff
Texas Bar No. 10435380
901 Main Street, Suite 3900
Dallas, Texas 75202
Telephone#: 214.672.2000
Email Address: bfarrington@cowlesthompson.com
Email Address: sisraeloff@cowlesthompson.com
Attorneys for Defendants

                                                     /s/   Mickey L. Washington
                                                      MICKEY L. WASHINGTON




                                           Page 2 of 7
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 91 of 114




                                    INTERROGATORIES

INTERROGATORY NO. 1: Please provide the name, address and telephone number of each
individual likely to have discoverable information – along with the subject of that information
and a summary thereof – that the Plaintiffs may use to support each of their claims.

ANSWER: Objection. Plaintiffs and Consent Parties object to this interrogatory because it
seeks the substance of knowledge held by each such person, which is beyond the scope of Rule
26 of the Federal Rules of Civil Procedure, and is overly broad, unduly burdensome and requires
speculation. Such detailed information may be properly sought by deposition. Subject to and
without waiving the forgoing objections, Plaintiffs and Consent Parties answer as follows: see
Initial Disclosure Responses produced on behalf of Plaintiffs and Consent Parties. The parties
will supplement pursuant to Texas Rules of Civil Procedure.

INTERROGATORY NO. 2: Please identify with specificity each instance in which you allege
that any Defendant violated the Fair Labor Standards Act, describing each instance in detail.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks information that is
beyond the scope of Rule 26 of the Federal Rules of Civil Procedure, and is overly broad, unduly
burdensome and may require speculation. Such detailed information may be properly sought by
deposition. Subject to and without waiving the forgoing objections, Plaintiffs and Consent
Parties answer as follows: See Initial Disclosure Responses produced on behalf of Plaintiffs and
Consent Parties. In addition to the disclosure responses, Plaintiffs and Consent Parties respond
as follows:

Devery Davis: I worked a weekly rotation working 4 days on 4 days off. Early on I would sleep
in my truck because there was no privacy from the residents. Later, I brought my own supplies of
sheets and folding bed to sleep on. Eventually we got beds like tents, but we still had to do
paperwork at night sometimes. Also, the residents would go to the kitchen in the middle of the
night or the restroom, which would wake me up. On many occasions, the boys may get into
fights, and try to escape. We would consistently have to go search for them. My sleep was
always interrupted.

Clifton Humphrey: I was employed approximately 6 years, we worked weekly rotations as 4
days on and 4 days off. On my shifts, we slept out in the opening on the sofa where the residents
had unfettered direct access to me and other staff. We were interrupted by doors being opened
consistently, lights consistently being turned on, and boys trying to run away from the facility in
the middle of the night. We also had to intervene because the one female night staff person could
not keep up with the boys. Other behavior issues with the residents caused my sleep to be
interrupted.

Gordon Leung Lo-Hin: I worked 4 days on at a time with 16 hours on and 8 hours off. There
were always issues with coverage-having enough staff for the needs involved, at times I worked
weeks straight. I slept on a living room mattress. I was constantly awoken at night with kids who
were sexually acting out, running away, fighting or sick. The night staff was not trained to
provide medication or handle the issues, so they would wake the kids up. We were awoken on a

                                           Page 3 of 7
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 92 of 114




regular basis nightly for some type of issue, and during the day we were not allowed any breaks,
not even for meals.

Christopher Marchiniak: My duties included teaching living skills to the residents, educating the
lower functioning residents in CPS custody and managing violent behaviors. I worked 4 days on
and 4 days off. I slept on the floor in the main living area mostly on a sofa where residents would
disturb us throughout the night. The facility had a filthy air mattress, which deflated through the
night, so we had to sleep on the floor. Sleep was interrupted by the night shift turning on lights
and checking on residents, runaways, and kids waking up. The interruptions were frequent and
become the norm.

Jermon Randolph: I worked 4 days on 4 days off on the night shift. The residents or the night
staff would wake us up all the time with fights, residents going to restroom, arguing, and trying
to escape. The facility was not fit or suitable for sleeping. The facility was infested with rodents,
roaches and bed bugs. In addition, there was no quiet place to get rest. On occasions, when the
air conditioner would go out, we were forced to slept in the gym with the residents.

Quenton Robinson: I worked 4 days off and 4 days on at 16 hour days. We did not have beds, so
we slept on the floors or in chairs or on the couch. We were constantly interrupted during the
night by the residents the entire time I was employed. We shared a living area with the residents,
so staff would sleep there without bedding sheets. Mattresses may have blood, and a bad odor
from people with poor hygiene or lack of showering.

INTERROGATORY NO. 3: Please identify with specificity each and every instance in which
you alleged any Defendant failed to provide adequate sleep facilities for any of their employees
and the basis for your belief, describing each instance in detail and identifying the Defendant
with particularity.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the detailed
substance of knowledge held by each such person, which is beyond the scope of Rule 26 of the
Federal Rules of Civil Procedure, and is overly broad, unduly burdensome and requires
speculation. Such detailed information is properly sought by deposition. Subject to and without
waiving the forgoing objections, Plaintiffs and Consent Parties answer as follows: See Initial
Disclosure Responses produced on behalf of Plaintiffs and Consent Parties; see also, Plaintiffs
and Consent Parties’ Answer to Interrogatory No. 2.

INTERROGATORY NO. 4: Please identify with specificity each and every instance in which
you allege any Defendant failed to ensure that its employees received five hours of uninterrupted
sleep each night and the basis for your belief, describing each instance in detail and identifying
the Defendant with particularity.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the detailed
substance of knowledge held by each such person, which is beyond the scope of Rule 26 of the
Federal Rules of Civil Procedure, and is overly broad, unduly burdensome and requires
speculation. Such detailed information is properly sought by deposition. Subject to and without
waiving the forgoing objections, Plaintiffs and Consent Parties answer as follows: See Initial

                                            Page 4 of 7
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 93 of 114




Disclosure Responses produced on behalf of Plaintiffs and Consent Parties; see also, Plaintiffs
and Consent Parties’ Answer to Interrogatory No. 2.

INTERROGATORY NO. 5: For each plaintiff and consent-party, identify by dates and hours
worked all hours for which you allege you were not paid in full other than for hours that were
deducted for designated sleep time (if any). Please be specific.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules
of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by deposition. Subject to and without waiving the
forgoing objections, Plaintiffs and Consent Parties answer as follows: Each Plaintiff and Consent
Party allege they were not paid in full because hours were deducted for sleep for the duration of
their employment as disclosed in their consents. For the reasons specified in these answers and
the petition, such hours should not have been deducted. The Parties will provide more detailed
information as discovery continues.

INTERROGATORY NO. 6: For each plaintiff and consent-party, identify by dates and hours
worked all hours for which you allege you were not paid in full due to deductions for designated
sleep time. Please be specific.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules
of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by deposition. Subject to and without waiving the
forgoing objections, Plaintiff and Consent Parties answer as follows: see Answer to Interrogatory
No. 5 above.

INTERROGATORY NO. 7: For each plaintiff and consent-party, describe the sleeping
facilities you were provided while working for Five Oaks. Please be specific and include in your
answers what kind of bedding (mattress, couch, etc.) you were provided, the bathroom facilities
(staff only, etc.) and the location(s) within the facility where you were allowed to sleep.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules
of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by deposition. Subject to and without waiving the
forgoing objections, Plaintiffs and Consent Parties answer as follows: see Answer to
Interrogatory No. 2 above.

INTERROGATORY NO. 8: For each plaintiff and consent-party, describe what you allege
Five Oaks was supposed to provide to you to constitute “adequate sleeping facilities.” Please be
specific and include in your answer all criteria and standards you claim Five Oaks was required
to meet.




                                          Page 5 of 7
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 94 of 114




ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules
of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by depositions. Subject to and without waiving the
forgoing objections, Plaintiffs and Consent Parties answer as follows: An environment that
would allow for a semblance of privacy such as a separate place or quarters to sleep away from
the routine disturbances and interruptions that normally and regularly ensued from the young
residents of the respective facilities involved. A dark quiet, closed off place with recliners, clean
cots or clean beds with clean mattresses free of rodents, roaches and bed bugs was desired and
would have provided for an opportunity to get rest and be alert for duty time. Because of the
disturbances and interruption complained of in Interrogatory No. 2 above, the Plaintiffs and
Consent Parties contend they were not able to get adequate rest, and therefore, it is unreasonable
and unfair for them to not have been compensated at the expense of the employer who deducted
the time they should have been paid pursuant to the FLSA.

INTERROGATORY NO. 9: For each plaintiff and consent-party, identify all instances in
which you complained or notified Five Oaks that you were working hours for which you were
not being paid. Be specific and include in your answer the date(s) of each complaint or notice
you gave, the person(s) to whom you complained or gave notice, and what specifically you said
or gave notice of.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules
of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by deposition. Subject to and without waiving the
forgoing objections, the parties will supplement.

INTERROGATORY NO. 10: For each plaintiff and consent-party, identify each instance in
which you allege that you did not receive at least five hours of uninterrupted sleep each night.
Please be specific and include for each date and the reason you did not received at least five
hours of uninterrupted sleep that night.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules
of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by deposition. Subject to and without waiving the
forgoing objections, Plaintiffs and Consent Parties answer as follows: see Answers to
Interrogatory No.(s) 2 and 8 above.

INTERROGATORY NO. 11: For each plaintiff and consent-party, provide detailed
computations of all back wages you assert are due to each current or former employee for which
you bring this suit, including the data upon which the computations were based, the workweek
date(s) for which computations are made, and any assumptions relevant to the computations.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks the substance of
knowledge held by each such person, which is beyond the scope of Rule 26 of the Federal Rules

                                            Page 6 of 7
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 95 of 114




of Civil Procedure, and is overly broad, unduly burdensome and requires speculation. Such
detailed information is properly sought by deposition. Subject to and without waiving the
forgoing objections, Plaintiffs and Consent Parties answers as follows: See Answer to
Interrogatory No. 5 above. The parties will supplement as discovery progresses.

INTERROGATORY NO. 12: For each person you may call as an expert, please state his or her
full name, educational background, other training experience of knowledge which qualifies him
or her as an expert, residential and business address, occupation and employer, and the subject
matter upon which each such expert witness is expected to testify and a summary of the grounds
for each opinion which it is expected will be given.

ANSWER: Objection. Plaintiff objects to this interrogatory because it seeks information that
must be produced in accordance with Federal Rule Civil Procedure 26. Subject to and without
waiving the forgoing objection, Plaintiffs and Consent Parties answer as follows: Plaintiffs and
Consent Parties will supplement in accordance with the Court’s Scheduling Order.




                                          Page 7 of 7
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 96 of 114




                      Exhibit 4
     Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 97 of 114




                           DECLARATION OF RANDALL BRYANT


Pursuant to 28 U.S.C. § 1746 Randall Bryant states as follows:

l.     My name is Randall Bryant. I am over twenty-one (21) years of age, have never been

convicted of a felony or other crime involving moral turpitude, and suffer from no mental or

physical disability that would render me incompetent to make this Declaration. I am able to swear,

and hereby do swear, that all of the facts stated in this Declaration under penalty of perjury are true

and correct and within my personal knowledge or are known to me through my duties and

responsibilities at Five Oaks Achievement Center, LLC, Whispering Hills Achievement Center,

LLC, and North Fork Educational Center, LLC. (collectively “Five Oaks.”)



2.     As more fully discussed below, Five Oaks investigated and had a reasonable and good faith

belief that the 8-hour sleep time deduction at issue in this case complied with the law. Five Oak’s

good faith belief included its reliance on the advice of legal counsel.



3.     I worked for the Five Oaks enterprise from 4/01/2002 - 08/11/2013. During my tenure I

was a DCS, a Shift Supervisor, a Licensed Child Care Administrator (LCCA), and became

Executive Director of the Five Oaks location. This was the position I held in August, 2008.

Effective January 3, 2012, I became Chief Operating Officer (COO) of all locations in the Five

Oaks enterprise, while also remaining Executive Director at the Five Oaks location. It was always

my intention as Executive Director and as COO to comply with the Fair Labor Standards Act

(“FLSA”), as well as all other applicable laws, and this was the intention of Five Oaks as an

enterprise.
     Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 98 of 114




4.     In or about 2008, I was aware that the minimum wage had increased to $5.85 per hour in

July of 2007; went up to $6.55 per hour effective July, 2008; and would go to $7.25 per hour in

July, 2009. Since our employees were working 24 hours per day, these increases would result in a

big increase in our labor costs. I wanted to explore ways in which I might comply with the wage

and hour law but still offset the increased labor costs.



5.     As part of this process, I and some of the other staff members investigated the legal

requirements and options available to Five Oaks. We sought out conferences from the Texas

Workforce Commission on wage and hour issues. We also asked other residential treatment centers

their thoughts on the issues and how to keep up the requirements of the FLSA and wage and hour

issues. Every year I and some of the Five Oaks staff attended the Texas Administrator's Licensed

Childcare Conference (TALCC) and/or other conferences on wage and hour compliance issues.

Among the TALCC presentations were sessions on compliance with the FLSA.



6.     In August of 2008, Five Oaks engaged labor and employment attorney Brian T. Farrington

to provide us with advice on the topic of deducting sleep time for employees on 24-hour duty. Mr.

Farrington came to our offices on or about August 28, 2008. He toured the facilities, met and talked

with staff from two shifts, looked at our time and payroll records, reviewed some proposed time

sheets, and advised us on whether and how we could lawfully implement an 8-hour sleep time

deduction for employees on duty for 24-hour shifts. I personally, and Five Oaks as an enterprise,

relied on his advice.
     Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 99 of 114




7.      Mr. Farrington drafted an agreement for the workers to sign in which they would agree that

they were provided with adequate sleeping facilities, that the period from 10 pm to 6 am was a

designated sleeping period, and that if there were no interruptions during this sleeping period, 8

hours would be deducted from the employees' total hours worked for that day. The agreement also

said that if an employee was interrupted by a call to duty during the sleeping period, the elapsed

time of the interruption will be counted as compensable hours of work and that the employee must

document the additional compensable hours on their time sheet. We added some language to this

draft about paid time off, the workweek, and overtime, and in reliance on Mr. Farrington's advice

I implemented this agreement with Five Oaks’ employees.



8.      I do not recall any concerns raised by Mr. Farrington about the adequacy of sleeping

facilities. Mr. Farrington saw our facility in Richmond, diagrams of other facilities, and was aware

of the fact that employees slept on mattresses on the floor, and he did not say that such facilities

were not adequate. If he had, I would have implemented whatever changes he recommended.



9.      I have attached to this Declaration the following documents, which I certify are true and

correct copies of Five Oaks’ business records. I was one of the custodians of Five Oaks’ records.

The attached pages of records are kept by Five Oaks in the regular course of business, and it was

the regular course of business of Five Oaks for an employee or representative of Five Oaks, with

knowledge of the act, event, condition, opinion, or diagnosis, recorded to make the record or to

transmit information thereof to be included in such record; and the record was made at or near the

time or reasonably soon thereafter. The records attached hereto are the original or exact duplicates

of the original:
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 100 of 114




       a.      An email sent August 25, 2008 at 1:08 pm from me to Craig Bibb, with a

       copy to Roxann Voyles, concerning Brian Farrington's visit scheduled August 28,

       2008.

       b.      An email sent August 25, 2008 at 3:08 pm from me to Brian Farrington,

       with a copy to Craig Bibb, in which he discusses the upcoming visit from Mr.

       Farrington, and transmits two time sheets which he had created to record

       interruptions to sleep time in anticipation of our converting to the system under

       which we were to establish a sleep time period and deduct sleep time from hours

       worked.

       c.      One of the two forms created by me and transmitted to Mr. Farrington in

       the above email. The form is entitled “Direct Care Staff- Night Time Hour Log.”

       d.      The other of the two forms, entitled “Direct Care Staff Time Sheet.”


       e.      The “Agreement on Hours Worked” originally drafted by Mr. Farrington to

       which I referred in paragraphs 5 and 6 of this Affidavit, above.


       f.      A two-page “Bill” showing that on I0/11/2008, Five Oaks Achievement

       Center, LLC, paid $1,856.00 to the Law Office of Brian T. Farrington. The Five

       Oaks “Account” for this payment was “Legal Fees,” and the “Memo” entry was

       “regarding payroll.”


10.    I relied on Five Oaks and my investigation into FLSA compliance, and on Mr. Farrington's

investigation and advice, in implementing the 8-hour sleep time deduction in 2008.
   Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 101 of 114




11.    From the time we implemented the sleep time deduction pay system in 2008 until the time

I left Five Oaks’ employ, I believed Five Oaks was in full compliance with the FLSA.


       I declare under penalty of perjury that the foregoing is true and correct.


Executed on May 21, 2021.


                                                     /s/ Randall Bryant____
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 102 of 114




                EXHIBIT A
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 103 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 104 of 114




                EXHIBIT B
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 105 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 106 of 114




                EXHIBIT C
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 107 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 108 of 114




                EXHIBIT D
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 109 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 110 of 114




                EXHIBIT E
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 111 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 112 of 114




                EXHIBIT F
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 113 of 114
Case 4:20-cv-00724 Document 32 Filed on 05/24/21 in TXSD Page 114 of 114
